




 
Exhibit 10.43


CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT. THE SYMBOL “[***]” HAS BEEN INSERTED IN PLACE OF THE PORTIONS SO
OMITTED.


















CF34-3B1 Engine Hourly Rate Program Repair and Services Agreement
Northwest Airlines, Inc. and Standard Aero Ltd.






Effective September 1, 2007




--------------------------------------------------------------------------------


 
THIS AGREEMENT is dated September 1, 2007 (the “Effective Date”), and made
between:  Northwest Airlines, Inc. (“Northwest”), a corporation organized and
existing under the laws of Minnesota, whose principal place of business is at
Minneapolis, Minnesota; and Standard Aero Limited (“VENDOR”), a corporation
organized and existing under the laws of Manitoba, Canada, whose principal place
of business is at 33 Allen Dyne Road, Winnipeg, Manitoba, Canada R3H 1A1.


WHEREAS Northwest wishes to avail itself of VENDOR’s General Electric Model
CF34-3B1 engine maintenance services; and


WHEREAS VENDOR has agreed to provide such engine maintenance services for
Northwest Engines, as defined below, installed on its fleet of one-hundred and
forty-one (141) CRJ-200 aircraft on the terms set out in this agreement
(hereinafter referred to as this “Agreement”);


IT IS AGREED as follows:




SECTION 1.0:                                 DEFINITIONS




 
1.1
AGREEMENT.
This Agreement and the appended Attachments and all revisions made hereto and
thereto.



 
1.2
AIRCRAFT. The CRJ-200 aircraft owned or operated by Northwest, as shown in
Attachment A, on which Eligible Engines are installed.



 
1.3
AIRWORTHINESS DIRECTIVE (“AD”).  Legally enforceable rules issued by the
Aviation  Authority, which specify mandatory required inspections, modifications
or operations of affected Engines.



 
1.4
AVIATION AUTHORITY OR AVIATION AUTHORITIES.  The United States Federal Aviation
Administration (“FAA”) or any other United States regulatory body that may
perform the functions of the FAA in the future, and/or Transport Canada (“TC”).



 
1.5
BEYOND ECONOMIC REPAIRor BER.    For purposes of this Agreement, there shall be
no BER of an Engine or LRU during a Shop Visit.  Any Engine or LRU deemed by
VENDOR to be BER, will be replaced with another engine or LRU of a
configuration, LLP life, total times and cycles that are substantially similar
or better than the Engine which is BER, had such Engine or LRU completed a Shop
Visit.  Northwest will retain the right to approve or reject any Engine or LRU
replaced under this Agreement.



 
1.6
BILL OF MATERIAL OBJECT DAMAGEor BMOD.  Damage to an engine resulting from the
failure of a part that is listed in the bill of material for such engine.



 
1.7
CUSTOMIZED ENGINE MAINTENANCE PROGRAMor CEMP. The Northwest program for off-wing
maintenance by VENDOR and Northwest for the EHRP Eligible Engines as set forth
in Attachment B.  The CEMP will become part of the Northwest approved continuous
airworthiness maintenance program used to perform all inspections, overhaul,
repair, modification, preservation, replacement of parts and preventative
maintenance on an Engine or LRU a set forth, without limitation, in the
applicable manufacturer’s inspection and repair manuals, supplemented by
Northwest’s supplemental pages, ADs, Northwest Engineering Orders, and any
Northwest VENDOR shop practices manual (if published).



1.8            ECM.                  Engine Condition Monitoring.


 
1.9
ELIGIBLE ENGINESor ENGINES.  General Electric CF34-3B1 engines operated by
Northwest which are identified in Attachment A by engine serial number and
either installed on CRJ-200 Aircraft or used as spare engines on such
Aircraft.  Attachment A may be updated from time-to-time as Aircraft and
Eligible Engines are added to or removed from the Northwest operated CRJ-200
fleet.



 
1.10
ENGINE FLIGHT CYCLE – Shall be as defined in Chapter 5 of the General Electric
Aircraft Engines CF34-3B1 Manual SEI-756.



 
1,11
ENGINE FLIGHT HOUR - Shall mean each airborne hour (or part thereof) in
operation of each engine computed from the time an aircraft leaves the ground
until it touches the ground at the end of a flight.



 
1.12
ENGINEERING ORDERor EO.  A modification or inspection to a component as approved
in writing by Northwest Engineering.



1.13            EXCLUDED CAUSES.  As defined in Section 2.10.2.


 
1.14
FAA.  Federal Aviation Administration of the United States of America or any
successor agency thereto.



 
1.15
ENGINE HOURLY RATE (“EHR”).  The rates per EHR Eligible Engine flight hours for
the applicable calendar years set forth in the EHR table in Attachment C for the
Services described in Section 2.6.



 
1.16
ENGINE HOURLY RATE PROGRAM (“EHRP”).  The provision by VENDOR to Northwest of
the Services pursuant to the provisions of this Agreement.



 
1.17
FOREIGN OBJECT DAMAGE (“FOD”).  Damage to any portion of an engine caused by
impact with, or ingestion of, birds, hail or other natural causes or man-made
debris.



 
 
1.18
HEAVY MAINTENANCE SHOP VISIT. An Engine shop visit characterized by extensive
shop visit work scopes such as work scopes requiring dismantle of the Engine
forward of the combustion chamber frame or aft of the number 3 carbon seal, work
scopes requiring multiple module swaps, and those identified as the anticipated
22,000 / 25,000 cycle LLP visit.

 


 
1.19
LIFE LIMITED PARTS (“LLPs”).  Engine parts with an approved limitation on use in
cumulative hours or cycles  as defined in the Airworthiness Limitation section
of the applicable Production Approval Holders engine manual.



 
1.20
LINE REPLACEABLE UNIT (“LRU”).  Line replaceable unit/engine accessory as listed
in Attachment C.



 
1.21
MISCELLANEOUS SHOP VISIT.  A shop visit to correct a specific problem that does
not constitute a Heavy Maintenance Shop Visit as defined in the CEMP in
Attachment B.



 
1.22
MODULE EXCHANGE. As defined in the CEMP in Attachment B.



 
1.23
OPERATOR.  Shall mean Pinnacle Airlines Inc., Mesaba Airlines, Inc., Compass
Airlines, Inc.



 
1.24
PARTS MANUFACTURER APPROVAL (“PMA”).  Authority granted to a person by the FAA
to manufacture airworthy products as described in Subpart K of 14 CFR 21.



 
1.25
PRODUCTION APPROVAL HOLDER (“PAH”).   General Electric Aircraft Engines.



 
1.26
PROGRAM MANAGER.   The VENDOR appointed manager of Northwest’s EHRP.



 
1.27
QUICK ENGINE CHANGE (“QEC”) KIT. The parts and assemblies that make up the quick
engine change assembly identified by Bombardier part numbers 228-59000-813
(neutral QEC kit), 228-59001-814 (left handed QEC kit), or 228-59002-813 (right
handed QEC kit).



 
1.28
REPAIR ORDER or SERVICE ORDER.  Any document, and amendments thereto, issued by
Northwest to convey specific work instructions pursuant to this Agreement
required to return an Engine or LRU to Serviceable condition.



1.29            SERVICES.  Each of the services described in Section 2.


 
1.30
INTENTIONALLY LEFT BLANK



 
1.31
SHOP VISIT.  Shall be as defined in the CEMP in Attachment B.



 
1.32
SPECIFIC CONDITIONS. means the Fleet Management Specific Conditions described in
Attachment C upon which the EHRP Rates are predicated.



 
1.33
TECHNICAL CONDITION ACCEPTANCES.  Items of technical data which are approved by
the FAA or FAA accepted procedures, such as internal engineering notices,
engineering authorizations, source demonstrated repairs and technical work
packages.



 
1.34
TRANSPORTATION RATE.  The rate per Eligible Engine flight hour applicable to all
transportation services provided for Eligible Engines and their modules by
VENDOR under this Agreement.



 
1.35
VENDOR SPARE ENGINES.  Any serviceable spare engines, which may include engine
accessories, EBU or QEC, and BFE, provided to Northwest pursuant to the terms
and conditions set forth in Sections 4 and 7.



1.36            TERM OF THE EHRP OR TERM.  Shall have the meaning set forth in
Section 11.


 
1.37
TRANSPORT CANADA.  Same definition as that used for the FAA, only applicable to
Canada.





SECTION 2.0:                                 SERVICES


VENDOR shall provide the following Services to Northwest, and Northwest shall
purchase such Services on an exclusive basis for its EHRP Eligible Engines on
the terms set out in this Agreement.   Except for those services that are
separately invoiced at a price over and above the EHR or Transportation Rate as
specified in Section 2.6 or elsewhere in this Agreement, the Services described
in this Section 2 shall be provided at the EHR or Transportation Rate indicated
in this Section 2.


 
2.1
The Services shall be performed on Engines and LRUs in accordance with the CEMP.
VENDOR certifies that it is the holder of a FAA Repair Station Certificate or an
Approved Maintenance Organization under Transport Canada. VENDOR shall provide
documentation to Northwest for each repair station performing work pursuant to
this Agreement, to include the repair station Number, Address, City, State and
Country prior to commencement of Services at such repair station. VENDOR shall
not utilize the services of any other repair station in the performance of
Services without the prior written approval of Northwest.



 
2.2
All Services rendered by VENDOR for Northwest under this Agreement shall be
initiated by Northwest’s issuance of its Repair or Service Order to VENDOR.  All
Services shall be solely pursuant to (a) this Agreement, (b) the Attachments,
schedules and other documents incorporated herein by specific reference and (c)
the terms including the types, revision level, acceptable quality level,
Northwest or manufacture’s part number, quantities, special packaging
instructions, delivery dates and delivery destinations set forth in the Repair
or Service Orders.





2.3            Customized Engine Maintenance Program


VENDOR and Northwest shall jointly develop a Customized Engine Maintenance
Program for the EHRP Eligible Engines, consistent with VENDOR, other Production
Approval Holder and Northwest approved technical data, incorporating applicable
service bulletins and Aviation Authority Airworthiness Directive
requirements.  The Customized Engine Maintenance Program shall establish
maintenance requirements, including those related to the determination of the
off-wing maintenance schedule.  The Customized Engine Maintenance Program shall
fully consider Northwest’s operational requirements and shall be no less
rigorous than the instructions for continued airworthiness of the Aircraft
issued by the Aircraft’s manufacturer and Production Approval Holders of
components of the Aircraft and shall comply with all requirements of the
Aviation Authority of the Aircraft.  The preparation of any line maintenance
task cards shall be the responsibility of Northwest or its designated line
maintenance provider.


Northwest shall incorporate the Customized Engine Maintenance Program into its
continuous airworthiness maintenance program.  Northwest shall also obtain any
and all necessary approvals of that program, as may be required, from the
Aviation Authority During the Term of the EHRP, Northwest shall at all times
comply with the requirements of its continuous airworthiness maintenance program
utilizing its established providers of on-wing line maintenance and VENDOR’s
facility.


Modifications to the Customized Engine Maintenance Program during the Term of
the EHRP shall be jointly developed and agreed to between VENDOR and Northwest.




2.4            Program Management / Engineering Services


 
2.4.1
Program Management.  The Program Manager shall act as manager of this EHRP and
be the principal contact person from VENDOR for Northwest.  Northwest shall
appoint a program coordinator (the “Program Coordinator”) who shall act as
manager of this EHRP and be the principal contact person from Northwest.  The
Program Manager and the Program Coordinator shall work together to analyze EHRP
Eligible Engine and module performance to identify Northwest’s maintenance
requirements and schedule engine maintenance and removal in a manner consistent
with the Customized Engine Maintenance Program and Northwest’s operational
requirements.  The Program Manager shall also coordinate any additional support
required hereunder to assist Northwest with troubleshooting and problem
resolution including but not limited to:





a)  
Providing on a quarterly basis, at a minimum, an Estimated Removal Schedule
(“ERS”) of Engines to be sent to VENDOR by their ESN for Services to be
performed hereunder.  The ERS shall identify Engines by their serial number
planned to be removed from the aircraft during the current calendar year and the
general work scope to be performed on such Engines.  The ERS may also include an
updated engine removal forecast for the next calendar year if deemed necessary
by both Parties. VENDOR shall use its best efforts with respect to the accuracy
and completeness of the data contained in the ERS.



b)  
Defining the Services to be accomplished at each Shop Visit.



 
c)
Defining with Northwest, any additional Services that may not be included in the
EHRP Rate, to be performed under the Agreement.



 
d)
Maintaining the necessary liaison between VENDOR and Northwest.



 
e)
Providing Northwest authorized personnel with reasonable access to Engines when
such Engines are in the possession of VENDOR, and access to the maintenance
records related to such Engines.



f)  
Initiating promptly all routine correspondence from VENDOR to Northwest relative
to the administration of this Agreement.



g)  
Providing interface with Northwest engineering department as required.



h)  
Providing Northwest a complete set of organization charts and updates for VENDOR
pursuant to this Agreement.



 
2.4.2
The Program Manager will work with the Program Coordinator to keep the ERS
current taking into consideration all Northwest and VENDOR capacity, operational
requirements, and other influencing factors. The Program Manager will provide a
written recommendation for removal of specific ESN with a minimum two (2) weeks
notice to Northwest. Northwest will make all reasonable efforts to plan the
engine removal for the date required. If Northwest is unable to remove an Engine
when it is scheduled, the Program Manager and the Program Coordinator will work
together to agree on a revised removal schedule within a reasonable timeframe so
as to maintain and minimize the impact to the overall removal schedule, and not
adversely impact Northwest operations. Northwest recognizes that if it
continually requests deviations from the ERS and recommendations issued by the
Program Manager, such deviations could have an adverse impact on VENDOR’s
ability to satisfy Minimum Spares Quantity commitments set forth in Section 4.0
hereunder, therefore, Northwest shall assist VENDOR and Operator(s) in resolving
any adverse impacts caused by such deviations.



For Engines exhibiting operational problems (loss or excessive degradation of
performance, vibrations, oil leakage/consumption, etc.) Northwest will follow
the published Aircraft Maintenance Manual or PAH troubleshooting guides and
fault isolation manuals in conjunction with procedures under its FAA approved
maintenance program, in an attempt to avoid an unscheduled Engine removal. The
Operator shall retain the right in determining whether any Engine exhibiting
operational problems is removed or remains on-wing, however, the Operator will
make reasonable efforts to allow VENDOR to provide troubleshooting, diagnostic,
or on-wing repair support prior to Engine removal.


If the VENDOR’s advice with regard to troubleshooting and/or continued Engine
operation is not followed, the Program Manager and Program Coordinator will work
together with Northwest personnel to agree on an acceptable action plan. If an
Engine is removed against the advice of the VENDOR, and the Engine removal is
proven to have been unnecessary (as in the case of a faulty LRU, airframe
instrumentation problems, etc), any incremental EHRP costs incurred for that
Engine will be payable by the Operator.


 
2.4.3
Engineering Services. VENDOR shall provide the following Engineering Services:



 
a)
Analyze ADs and/or Service Bulletins to determine those which are applicable to
Northwest Engines.



b)            Provide technical advice for in-service Engines.


 
c)
Provide appropriate documentation and reports in conjunction with requirements
in Section 2.2.



 
d)
Provide written reports stating any damage detected and repairs accomplished,
including any technical conclusion as to the cause of such damage.



 
e)
Analyze jointly with Northwest ECM and recommend Engine removals based on
analyzed results.



 
2.4.4
Quarterly Business Reviews. VENDOR shall establish a Quarterly Business Review
process with Northwest, whereby both Parties along with the Operators shall meet
to review commercial and technical performance metrics, issues and corrective
actions and action plans associated with Services performed under this
Agreement. The locations of such reviews shall alternate equally between VENDOR
and Northwest locations throughout the term of the Agreement.





 
2.5
Field Service Support.  The following Field Service Support will be made
available by VENDOR:



2.5.1  
For Services to be performed on-site, VENDOR will have access to a pool of
skilled technical personnel fully approved and available upon Northwest request
with reasonable notice.  The Field Service support will be provided to Northwest
at no charge or additional cost, based on the type of Services requested as
shown in Exhibit C.  Should such Services involve additional cost, the charges
will be as set forth in Attachment C.



2.5.2  
To request Field Service Support, Northwest will contact VENDOR’s Program
Manager and provide the following information:



a)  
Type of requested Service

b)  
ESN

c)  
Location of Engine

d)  
Time-period for such Service performance

e)  
Corresponding Purchase Order

f)  
Point of Contact





For Field Service requirements that are of a one-off nature, such as specific
condition repairs required for a single Engine that are unexpected, the VENDOR
shall provide the Field Service as quickly as is reasonably and practically
possible. For Field Service requirements that are necessary to be performed on a
significant number of Engines, such as fleet campaigns related to Airworthiness
Directives or high-priority Service Bulletins, Northwest will make a written
request to the Program Manager providing a minimum of 2 weeks notice before the
Field Service is expected to start. The Program Manager will work with the
Program Coordinator to determine the number of Engines affected, the scheduling
requirements, the resource requirements, and any other issues affecting
completion of this Field Service. The Program Manager will then plan and arrange
for the commencement of this Field Service to start within the required
timeframe.


2.5.3  
VENDOR, in conjunction with Field Service Support provided in this Section 2.5,
shall provide appropriate FAA documentation stating that the Services have been
performed in accordance with the Northwest FAA approved maintenance
program.  Further, Northwest shall prepare the Engine in such a way as to permit
immediate access by VENDOR to the areas of the Engine requiring such Services.



2.5.4  
Northwest shall provide training to appropriate VENDOR personnel on its specific
maintenance program requirements procedures necessary to work on Engines covered
under this Agreement.





 
2.6
Engine Condition Monitoring



VENDOR shall perform Engine Condition Monitoring (“ECM") of Northwest’s EHRP
Eligible Engines during the Term of this Agreement.  Northwest shall provide
agreed upon data for ECM in response to VENDOR’s specification of the required
parameters, the format and frequency of reporting and its selected data
collection process.  Northwest shall promptly transmit the data to VENDOR at an
agreed upon frequency such that the maximum benefit is derived from ECM.  VENDOR
will analyze the ECM data to identify trends in EHRP Eligible Engine performance
while in service.  In no case shall electronic trend data required by VENDOR and
provided by Northwest, exceed the scope and definition of what is currently
provided to Northwest today by the PAH.


A comprehensive performance database for each EHRP Eligible Engine will be
established by combining the ECM data with other information as may be provided
by Operator on a case-by-case basis, such as visual inspections, previous
borescope findings, line maintenance feedback, pilot reports, etc..




2.7            Life Limited Parts Tracking and Management


VENDOR shall track and manage all Life Limited Parts with a review to ensuring
that the replacement of Life Limited Parts is concurrent with the engine
maintenance visits scheduled in the EHRP.




2.8            Record Keeping/Reporting
 
 
2.8.1
While the EHRP Eligible Engines are in its possession, Northwest shall maintain
records on the accumulated hours and cycles for all Life Limited parts and
tracked parts identified in the log books, as well as other parts that VENDOR
may specify as a result of an Airworthiness Directive or a PAH Alert Service
Bulletin requirement.  As maintenance is performed on each EHRP Eligible Engine
over time, additional detailed records concerning the work performed shall be
kept.  All records of the performance of maintenance tasks that are required by
the applicable Aviation Authority shall be generated and maintained  (i) by
VENDOR or its designated maintenance provider in the case of the off-wing
maintenance, and  (ii) by Northwest in the case of line maintenance.  The party
generating and maintaining records shall make such records available to the
other party in order to ensure compliance with the requirements of this
Agreement and the applicable Aviation Authority.  Records shall be in the
English language and shall include EHRP Eligible Engine maintenance records,
configuration records, EHRP Eligible Engine test cell data (as applicable) and
FAA Form 337 or other applicable Aviation Authority approved documents. 
Following each off-wing maintenance visit, VENDOR or its designated maintenance
provider shall provide a report identifying the service bulletins incorporated
during that shop visit.  VENDOR shall provide technical support and assistance
as necessary for records and maintained.  The “Advance Documentation,” shall be
per paragraph 4.3 of Attachment B. 

 
 
Upon completion of off-wing maintenance, VENDOR shall provide the following
documentation (at a minimum):
 
 
 
a)
FAA Form 8130-3 Authorized Release Certificate or TC Form 24-0078 Authorized
Release Certificate, or equivalent.

 
 
b)            FAA Form 337 Major Repair and Alteration Certificate
 
 
 
c)
Airworthiness Directives Compliance Report, ALS (“Airworthiness Limitation
Sections”)

 
 
d)            Service Bulletin Compliance Report
 
 
 
e)
Major Component Change Record for Life Limited parts and other tracked and
serialized parts

 
 
f)            Engine or Component Teardown Reports (as applicable)
 
 
 
g)
Final Engineering Report, including engine test cell data (as applicable)

 
 
 
h)
In addition, VENDOR shall provide Service Difficulty reports to Northwest and
the applicable aviation authorities documenting any other failure, malfunction,
or defect in the engine, modules or components that occurs or is detected at any
time if, in its opinion, that failure, malfunction, or defect has endangered or
may endanger the safe operation of the aircraft in accordance with FAR 121.703,
FAR 145.221 and CAR 591 of the Canadian Aviation Regulations

 
 
 
i)
Status of work performed on major modules.

 
 
 
j)
Operator specific action authorizations

 
 
 
k)
Status of repetitive inspections

 
 
 
2.8.2
VENDOR shall maintain copies of records for all work performed under this
Agreement, in accordance with the requirements set forth in the Operator’s FAA
approved maintenance program.

 


 
2.9
Elements of Off-wing Maintenance included in the EHRP.



            [***]


 
2.10
Elements of Off-wing Maintenance not included in the EHRP



 
2.10.1
The following elements of off-wing maintenance will be provided but are not
covered by the EHR. VENDOR will charge Northwest for providing such Services at
the VENDOR Rates provided in Attachment C of this Agreement, with the labor rate
adjusted in accordance with the adjustment formula set forth therein. Neither
VENDOR nor Northwest shall purposely engage in any activity intended to result
in Excluded Cause shop visits as defined in Section 2.10.2.



 
2.10.2
Shop visits, and/or specific maintenance tasks during a shop visit resulting
from one or more of the following Excluded Causes; (i) Northwest’s negligence or
accident, (ii) the hostile act of any person (excluding employees of VENDOR
acting in the capacity of their employment),  (iii) operation outside the engine
operating limits established by the equipment Production Approval Holder as a
result of Northwest’s error,  (iv) maintenance performed by Northwest that is
not in accordance with its FAA approved maintenance program, (v) Foreign Object
Damage (subject to Section 13), and (vi) acts of God (including, but not limited
to, fire, flood, volcanic eruption, and sand storm).



 
2.10.2.1
For any EHRP Eligible Engine on which VENDOR performs an Excluded Cause Shop
Visit, VENDOR shall invoice Northwest on a time and material basis as set forth
in Attachment C for such Services, less any time and material charges that would
be considered as normal refurbishment, adjusted on a pro-rata basis, based on
expected normal life between Shop Visits.



 
2.10.2.2
In addition, the following calculation shall be performed to determine if the
Excluded Cause Shop Visit results in a reduction to costs expected to be
incurred against such Engine during the remainder of the Term of the Agreement:



a)  
determine, by mutual agreement of the Parties, any changes to the originally
assumed a) timing, b) volume and c) expected Shop Visit cost for such Engine
during the remainder of the Term (collectively referred to as “Expected Future
Cost Contribution”) as a result of the Excluded Cause Shop Visit.



b)  
if there is a net reduction in Expected Future Cost Contribution for such Engine
as a result of changes determined from a), above, then VENDOR shall provide a
credit for the difference between the original  Expected Future Cost
Contribution and the revised Expected Future Cost Contribution of that Engine
after the Excluded Cause Shop Visit.





 
2.10.2.3
With respect to maintenance performed due to an Excluded Cause Shop Visit, the
time and material work scope shall be performed in accordance with the CEMP.





2.10.3
Actions to comply with any airframe manufacturer service bulletins or airframe
Airworthiness Directives.



2.10.4
Replacement of parts found to be missing upon the receipt of a EHRP Eligible
Engine for maintenance at a VENDOR facility (or other facility designated by
VENDOR). Northwest, at its option, may provide such replacement parts provided
that Northwest’s provisioning of such parts does not adversely impact VENDOR’s
planned EHRP Eligible Engine ship date.



2.10.5  
Upon removal of an Engine for Services under this Agreement, Northwest may elect
to remove one or more LRUs prior to shipment of the Engine to VENDOR for its
operational convenience except for LRUs specified in Section 9.5 of Attachment
B.  Northwest shall not replace the removed LRUs and instead provide detail what
has been removed as part of the documentation package that accompanies the
Engine upon shipment to VENDOR.  VENDOR will perform the necessary Services
under this Agreement and return the Engine to Northwest, without the same LRUs
that were missing when the Engine was originally shipped to VENDOR and
documented as such.  LRUs that must be returned to VENDOR with each Engine are
identified in the CEMP.



2.10.6  
Transportation services, unless Northwest exercises the option to have VENDOR
provide such services per the rates as specified in Section 3.6 of Attachment C.



2.10.7  
Repair of LRUs or fan blades that are removed in a line maintenance environment
by Northwest.  Pricing for such additional services is provided in Sections 3.3
and 3.4 of Attachment C.



2.10.8  
Field Services not covered as no charge under the EHR or as specified in Exhibit
C.





 
2.11
In the event VENDOR is unable to provide the Services to Northwest in accordance
with the terms and conditions of this Agreement, VENDOR shall procure Services
from Northwest approved sources so as to ensure uninterrupted supply to
Northwest at no additional cost; provided, however, if VENDOR is unable to
ensure uninterrupted supply at no additional cost to Northwest despite VENDOR’s
best efforts, then Northwest may, at its option, obtain the Services from any
other source and any reasonable costs or expenses incurred by Northwest, under
the circumstances at that time, as a result of using such other source shall be
paid by VENDOR.



 
2.12
VENDOR shall deliver the Engines or LRUs in accordance with the terms and
conditions of this Agreement and the CEMP. If there is any dispute relative to
interpretation of any portion of CEMP, the Parties including the Operators shall
forthwith meet to resolve the matter amicably but if the Parties are unable to
reach a resolution, Northwest’s interpretation shall prevail.  Operator may
elect to proceed with its own interpretation of the CEMP, and any incremental
costs to the EHRP will be payable by the Operator.

 
2.13
Except as otherwise set forth herein, this Agreement shall supersede and replace
Northwest’s Repair or Service Order terms and conditions and VENDOR’s
acknowledgment documents.





SECTION 3.0:
BUILD STANDARD



3.1  
Work shall be performed in accordance with CEMP as may be amended.  Operator or
Northwest requested changes to the CEMP will be made only after mutual agreement
between the Parties with respect to any technical or commercial impacts to the
Agreement.   Any PAH requested or required changes issued via approved technical
data to Operator, or VENDOR requested or required changes, either of which
result in a change to the CEMP, shall be made only after mutual agreement
between the Parties, with such changes being made at no additional cost to the
Operator or Northwest.



 
3.2
The build standard or specification for Services performed by VENDOR on each
Eligible Engine or LRU under this Agreement, will be compliant with the
requirement that such Services will cause the Eligible Engine to perform on-wing
in a manner which allows it to reach its next scheduled removal for off-wing
maintenance. VENDOR shall utilize the standards set forth in the CEMP for all
Eligible Engines going through a Shop Visit throughout the Term of this
Agreement, including the last visit of each Eligible Engine, based on what is
due for each specific Engine at the specific scheduled visit.



 
3.3
At the end of the Term of this Agreement, each Eligible Engine shall be
compliant with the Minimum Cycle Conditions as set forth in Attachment F. Any
Eligible Engine that fails to meet this requirement shall be returned to VENDOR
for accomplishment of Services required to bring the discrepant Eligible Engine
up to the minimum, end of Agreement Term conditions specified.





SECTION 4.0:                                 [***]

 
SECTION 5.0:                                 ELIGIBLE ENGINE TURNAROUND TIMES
(“TAT”)


 
5.1
Historical TAT on Program Shop Visits will be reviewed and analyzed at Quarterly
Business Reviews and will form the basis for operational performance management
discussions only. This program will be managed to the following turnaround time
(TAT) objectives:



5.1.1            The TAT for a Module Exchange and Engine Release – [***] days.


5.1.2            The TAT for a Module work scope in-factory – [***] days.


 
5.1.3
The TAT for a Heavy Maintenance Shop Visit [***] days.



 
5.1.4
The TAT for repair work scopes not identified above – [***] to [***] days
depending on the detailed work scope.



 
5.2
Except as set forth herein, measurement of TAT shall commence upon the receipt
of a EHRP Eligible Engine by VENDOR on dock, at its designated maintenance
facility. Measurement of TAT shall end on the calendar day on which the EHRP
Eligible Engine is ready for delivery from the VENDOR designated maintenance
facility, to Northwest. Total TAT achieved for each Engine or LRU shall exclude
any delays resulting from work scope approvals by Northwest, late or missing
Northwest provided documentation, missing LRUs as identified in the CEMP
required for Engine performance guarantees, or any investigative actions
required, where VENDOR cannot utilize alternate processes, parts or repairs to
mitigate such delays.





SECTION 6.0:                                 PERFORMANCE GUARANTEES




6.1            In-flight Shutdown Guarantee


 
6.1.1
VENDOR shall provide Northwest with the In-flight Shutdown Guarantee as
described in Attachment E.



 
6.2
Interstage Turbine Temperature (“ITT”) Guarantee



 
6.2.2
VENDOR shall provide Northwest with the Interstage Turbine Temperature Guarantee
as described in Attachment E.



6.3            Module Exchange Shop Visit Reliability Guarantee Plan


 
6.3.1
VENDOR shall provide Northwest with the Module Exchange Shop Visit Reliability
Guarantee Plan as described in Attachment E.





SECTION 7.0:                                 TITLE, TRANSPORTATION AND RISK OF
LOSS




 
7.1
Title. Parts and material incorporated into Engines and LRUs as required in
performing Services on Northwest Engines and LRUs hereunder, shall be deemed to
have been sold to Northwest, and title to such parts and material thereon shall
pass to Northwest upon delivery of the Engine or LRU embodying such items, to
Northwest.  Risk of loss or damage of an Engine or LRU shall pass to Northwest
upon delivery to Northwest of the Engine or LRU.  Title to and risk of loss or
damage to any parts removed from Northwest Engines or LRUs, which are replaced
by other parts, shall pass to VENDOR upon removal of such parts from Northwest’s
Engines or LRUs.





7.2            Transportation of Northwest-owned Engines and modules


 
 7.2.1
On or before November 15, 2007, Northwest may elect to have VENDOR arrange and
pay for the round trip transportation costs, including all customs brokerage and
clearance fees, for the removed/repaired EHRP Eligible Engines or related
modules to and from VENDOR’s designated facility(ies) Delivery Duty Paid (“DDP”)
Northwest.  Upon such notification, Northwest will pay the Transportation Rate
as set forth in Attachment C, effective September 1, 2007.   Risk of loss or
damage shall remain with Northwest at all times during round trip
transportation.  Should Northwest elect not to have VENDOR provide
transportation services in accordance with this Section either by formal
notification of such decision or by default with no notification by November 15,
2007, transportation responsibility shall be as per Section 7.2.2 and 7.2.3
below, and VENDOR shall invoice Northwest for transportation costs incurred for
movement of any Engines under this Agreement, from the Effective Date until
notification by Northwest or November 15, 2007, whichever is earlier.



7.2.2  
Should Northwest not elect to have VENDOR provide transportation services in
accordance with Section 7.2.1,  Northwest shall arrange for, and pay for the
round trip transportation costs, including all customs brokerage and clearance
fees, for removed/repaired EHRP Eligible Engines to and from VENDOR’s designated
facility(ies).  Risk of damage or loss shall be borne by Northwest for
transportation to and from the VENDOR designated facility.  For purposes of this
Agreement, delivery to VENDOR shall be considered as when the Engine is put into
the care of VENDOR at VENDOR’s designated facility, and delivery to Northwest
shall be considered as when the Engine is put into the care of the Northwest
designated shipper by VENDOR.  Any transportation costs incurred by VENDOR
between the Effective Date and the date Northwest elects not to have VENDOR
provide such services shall be invoiced to and paid by Northwest.



 
7.2.3
For Engines that VENDOR may elect to move between its facilities for performance
of Services under this Agreement, after delivery thereof to VENDOR, VENDOR shall
be responsible for all transportation costs, customs duties and brokerage fees
and risk of loss or damage in connection with such movement.



 
7.2.4
[***]



 
7.2.4
For Module Exchanges, VENDOR shall provide, at no charge all necessary shipping
containers that properly protect from damage and secure the removed module
during transportation to and from the VENDOR designated facility.



 
7.2.5
For Engines, Northwest shall provide containers that properly protect and secure
the Engine being returned to the VENDOR designated facility, unless the Engine
is VENDOR-provided , in which case VENDOR shall provide the appropriate shipping
container. While in the possession of VENDOR, loss or damage to any
Northwest-owned container shall be the responsibility of VENDOR.



7.3            Transportation of VENDOR-provided spare engines.


 
7.3.1
[***]



 
7.3.2
Delivery shall be Delivery Duty Paid (“DDP”) Incoterms, Northwest, if such
VENDOR-provided spare engine is being shipped to Northwest from outside of the
United States, otherwise delivery will be Carriage and Insurance Paid (“CIP”) to
Northwest.  Risk of loss during round trip transportation of any VENDOR-provided
spare engine shall remain with VENDOR.  VENDOR will be responsible for all
transportation costs, customs brokerage and applicable duties. If Northwest
exceeds the time requirements described in this Section 7.3, then Northwest
shall pay to VENDOR an amount equal to the market lease rate for a CF34-3B1
engine for each day such VENDOR-provided spare engine is delayed.







SECTION 8.0:                                 DELAYS IN DELIVERY


8.1
VENDOR shall not be liable for delay in the delivery of the Engines, LRUs or
other items beyond the date for delivery agreed to by the Parties if the
Services and/or delivery is delayed due to war or warlike operations, hostility,
riots, insurrection, civil commotion, fire, act of God, government legislation
or regulations (an "Excusable Delay”).  Such delay shall be limited to one
working day (Monday-Friday) for every working day actually lost by reason of an
event of Excusable Delay.  VENDOR will make all reasonable efforts to regain
time lost.



8.2
VENDOR shall advise Northwest of any anticipated Excusable Delays as soon as
practicable and keep Northwest advised of any developments. Upon the occurrence
of an Excusable Delay, VENDOR shall immediately, and in any case within 48 hours
of such occurrence, give Northwest notice by telephone and in writing (via fax,
and express mail) of such event (with full particulars of its nature) and of the
estimated effect thereof on the deliveries hereunder, and of the steps taken or
to be taken to minimize or eliminate any delay. Within 24 hours after the end of
the Excusable Delay, VENDOR shall give Northwest notice in writing (via
facsimile and express mail) of the date when the Excusable Delay came to an end.
Upon notification from VENDOR of any delay, Northwest and VENDOR shall use
reasonable efforts to re-schedule Services and delivery of Engines, LRUs or
other items at no cost to Northwest. Both Parties agree to work with each other
to explore and implement practical alternatives for the purposes of minimizing
any impact resulting from an Excusable Delay.



8.3
[***]



8.4
VENDOR shall provide written notice to Northwest 90 days prior to the expiration
of any collective bargaining agreement. VENDOR shall also periodically apprise
Northwest of the status of collective bargaining agreement negotiations to which
VENDOR is a party and potentially affecting the Services or delivery of the
Engines, LRUs or other items, and an assessment of the effect such negotiations
will have on VENDOR’s ability to perform hereunder.



8.5
In the event of a delay other than an Excusable Delay affecting the delivery of
Services and/or Engines, LRUs or other items, both Parties agree to use
reasonable efforts to address the results of such delay at no cost to Northwest.
Northwest's cooperation in such endeavors shall not be construed to be a waiver
of any rights Northwest may have with respect to VENDOR's non-performance. Both
Parties agree to work with each other to explore and implement practical
acceptable alternatives to minimize any impact. All reasonable efforts will be
made by VENDOR (and VENDOR shall require the same of its contractors and other
suppliers) at no additional cost to Northwest to regain the time lost, including
the working of weekends, overtime and holidays.





SECTION 9.0:                                 INVOICING AND PAYMENTS


Northwest shall pay to VENDOR directly on a monthly basis the aggregate of the
Services Rate (the “Services Rate”) and the other applicable fees and charges in
accordance with the provisions of Section 9.1.


9.1            Invoicing


9.1.1  
EHRP Invoicing. No later than the tenth (10th) calendar day of any month
throughout the Term of this Agreement, Northwest shall provide the Program
Manager with a complete monthly statement of Engine Flight hours and Engine
Flight Cycles by EHRP Eligible Engine and/or any VENDOR-provided spare engines
that may be installed and operated on the Aircraft during the month such engines
are installed, substantially in the form set out in Exhibit A in relation to the
previous month’s flight data for the EHRP Eligible Engines and any VENDOR Spare
Engines made available to it and utilized by Northwest under Section 4.0.  The
actual fleet hour utilization in respect of the relevant EHRP Eligible Engines
and VENDOR-provided spare engines shall be multiplied by the EHR, and
separately, if applicable under Section 7.0, the Transportation Rate, as
adjusted pursuant to the provisions of this Agreement.  The total amount on each
invoice shall comprise the total applicable to all EHRP Eligible Engines. VENDOR
shall invoice Northwest for the total amounts due by the fifteenth (15th)
calendar day of each month for the immediately preceding calendar
month.  Amounts invoiced will be due twenty (20) days from the invoice date.



9.1.2  
Should Northwest not submit the monthly statement of Engine Flight Hours
required under Section 9.1.1 by the tenth (10th) calendar day of the month,
VENDOR shall be allowed to shorten the due date of amounts invoiced by one (1)
day for each day such report remains delinquent.  If such report is not received
by VENDOR by the twentieth (20th) calendar day after the end of the month such
Engine flight hours occurred, VENDOR shall submit an invoice to Northwest for
the estimated Engine Flight Hours, based upon the hours from the last report
submitted by Northwest to VENDOR, with such invoice being due and payable
fifteen (15) days after the invoice date.  Any differences between what is
actually submitted and the VENDOR provided invoice shall be reconciled with
VENDOR crediting Northwest, or Northwest making payment for any differences.



9.1.3  
VENDOR shall invoice Northwest for all applicable off-wing maintenance or time
and material charges not included in the EHR or Transporation Rate, if
applicable, within thirty (30) days of completion of the applicable Shop Visit
or other Services provided that are not covered in the EHR, and subsequent
shipment to Northwest.  Unless disputed, in writing, invoiced amounts shall be
due thirty (30) days from the invoice date.



9.1.4  
All such amounts described above, payable in United States dollars and set out
in the invoices, shall be shall be paid by wire transfer to:



ScotiaBank
Business Support Centre
200 Portage Avenue
Winnipeg, Manitoba  R3C OA7
Canada


Transit Number                                 :            [***]
Bank Identification #:[***]
Swift Code:                                 [***]
ABA:                                 [***]


Deposit to the credit of Standard Aero Limited Acct #:[***]


Reference:                       CF34-3B1 – NWA Program


Please indicate to your banking facility to have ScotiaBank contact the
following party upon receipt of funds.




[***]


Any payment not received within forty (40) days of invoice issuance may be
subject to charges of [***] per month.  Such interest shall accrue from the date
of invoice issuance until the date payment is received.


9.2            Financial Condition


Notwithstanding any other terms of this Section 9, if Northwest fails to meet
its financial obligations under this Agreement to VENDOR, VENDOR may specify
alternative payment terms and security requirements, only after providing
appropriate notice and allowance for Northwest cure as specified under Section
11 of this Agreement.


9.3  
The Parties agree that Section 24.15, Northwest Guarantee, shall apply to any
assignee payment obligations.  Northwest shall ensure timely performance of
these payment obligations.  In the event VENDOR has not received payment within
60 days of the date of the invoice, Northwest shall pay VENDOR all outstanding,
undisputed amounts within 10 days after the initial 60 day period has expired.









SECTION 10.0:
TAXES, CUSTOMS, DUTIES AND IMPOSTS



 
10.1
VENDOR shall include all lawfully imposed sales tax on each invoice. Except as
provided below, Northwest shall pay all sales taxes that are lawfully imposed by
any government authority within the United States and are based on or measured
by any payments of Northwest pursuant to this Agreement, and for which no
exemption is available. VENDOR shall pay all taxes that are (a) on, based on, or
measured by, gross or net income or gross or net receipts (including any capital
gains taxes or minimum taxes), or taxes which are capital, doing business,
excess profits, net worth, or franchise or port fees; (b) lawfully imposed by
any governmental authority outside of the United States; or (c) caused by or
arising out of the willful misconduct or negligence of VENDOR. In addition,
VENDOR shall pay any interest, additions to tax, or penalties associated with
the taxes set forth in (a), (b) or (c) above. No sales tax shall be collected by
VENDOR if (a) a specific exemption applies to (i) the Services purchased
hereunder or (ii) any transaction occurring pursuant to this Agreement; (b)
Northwest has been authorized to make tax payments directly to the applicable
state authorities; or (c) VENDOR is obligated to pay the taxes as set forth
herein. VENDOR shall promptly, upon receipt from any tax authority of any levy,
notice, assessment, or withholding of any tax for which Northwest may be
obligated, notify Northwest in writing directed to the following address: Senior
Tax Counsel, Northwest Airlines, Inc., Dept. A4450, 2700 Lone Oak Parkway,
Eagan, MN 55121-1534. If under the applicable law of the taxing jurisdiction
Northwest is allowed to directly contest such tax in its own name, then
Northwest shall be entitled, at its own expense and in its own name, to contest
the imposition, validity, applicability or amount of such tax and, to the extent
permitted by law, withhold payment during pendency of such contest. If Northwest
is not permitted by law to contest such tax in its own name, upon Northwest’s
request, VENDOR shall in good faith, at Northwest’s expense, contest the
imposition, validity, applicability or amount of such tax.  VENDOR shall (a)
supply Northwest with such information and documents reasonably requested by
Northwest as are necessary or advisable for Northwest to control or participate
in any proceeding to the extent permitted herein, and (b) make all reasonable
efforts to assist Northwest with evidentiary and procedural development of such
proceeding or contest.  VENDOR shall in good faith and using best efforts assist
Northwest with the accumulation of information and documentation requested by
Northwest to recover or seek a refund of any sales or use tax paid by Northwest
as a result of its purchases pursuant to this Agreement.



10.2  
VENDOR agrees to pay, and to indemnify and hold harmless Northwest from and
against, any direct or indirect customs duties, or similar imposts, costs,
charges, interest and penalties paid to the U.S. Government, relating to or
arising out of the initial importation into the U.S. of the Engines or the
transportation of the Engines within North America for purposes of installation.



 
10.3
The provision of any equipment or Services hereunder to Northwest is contingent
upon VENDOR being able to do so in compliance with all applicable laws,
including without limitation, laws relating to the import and export of Engines.
Northwest shall be the importer of record for all such equipment and Northwest
shall be responsible for making arrangements to ensure that such equipment
clears customs where applicable and paying any and all customs, duties, taxes
and any fees imposed by any governmental authority unless otherwise specified in
this Agreement. VENDOR will be liable for customs, duties, taxes and any fees
imposed by any governmental authority for EHRP Eligible Engines and/or parts it
ships out of the United States and back for Services.





SECTION 11.0:                                 TERM OF EHRP AND TERMINATION


11.1  
This Agreement shall become effective as of the Effective Date and, unless
sooner terminated in accordance with the provisions of this Section or as
otherwise provided in this Agreement, shall, unless extended by the Parties in
writing upon mutually agreeable terms, remain in effect until latest lease term
date as shown in Attachment A (the “Term”).



11.2  
Termination for Cause.



11.2.1  
Termination by Northwest for Breach. After 30 days written notice to VENDOR of a
breach hereunder, during which notice period VENDOR is unable or unwilling to
cure such breach, Northwest may terminate this Agreement in whole or in
part.  If Northwest elects to terminate, it shall have against VENDOR all
remedies provided by law and equity.



11.2.2  
Termination by VENDOR for Breach.  After 30 days written notice to Northwest of
a breach hereunder, during which notice period Northwest is unable or unwilling
to cure such breach, VENDOR may terminate this Agreement in whole or in
part.  If VENDOR elects to terminate, VENDOR shall have against Northwest all
remedies provided by law and equity.



 
11.3
Gifts and Gratuities.  Northwest may, by written notice to VENDOR, terminate
this Agreement in whole or in part without liability to Northwest if it is
determined by Northwest that gratuities, in the form of entertainment, gifts, or
otherwise, were offered or given by VENDOR, or any agent or representative of
VENDOR to any officer or employee of Northwest, or other person sharing a common
direct or indirect interest with an officer or employee of Northwest, with a
view toward favorable treatment related to (i) bidding, awarding, securing or
amending a contract with Northwest; or (ii) any other transaction where payment
is made by Northwest for Engines or Services.  In the event that this Agreement
is terminated by Northwest pursuant to this provision, Northwest shall be
entitled, in addition to any other rights and remedies, to recover or withhold
an amount equal to the cost incurred by VENDOR in respect of such
gratuities.  In the event this Agreement is terminated in part pursuant to this
provision, such termination shall affect only the Engines or LRUs with respect
to which the gifts or gratuities were offered or given.



 
11.4
Effect of Termination.



11.4.1  
In the event Northwest terminates this Agreement in whole or in part as provided
in Section 11.2. above, Northwest may procure, upon such terms and in such
manner as Northwest may deem appropriate, Services similar to the Services
terminated, and VENDOR shall be liable to Northwest for any costs or other
damages to which Northwest may be entitled in accordance with applicable law,
provided that VENDOR shall continue the performance of this Agreement as to that
portion not terminated.  In addition, in any event, Northwest may seek such
other relief as it may deem appropriate.



11.4.2  
In the event VENDOR terminates this Agreement in whole or in part as provided in
Section 11.2. above, VENDOR shall be entitled to payment of all outstanding
invoices, work performed but not invoiced at the time of termination, and return
of all VENDOR property in possession of Northwest.



11.5  
In the event an Excusable Delay impacting the entire program, lasts for more
than 30 days, Northwest may, after 30 days written notice to VENDOR, terminate
this Agreement in whole or in part.





SECTION 12.0:                                 RECONCILIATION / REMOVAL OF
ELIGIBLE ENGINES FROM THE AGREEMENT / NORTHWEST LEASING OF ENGINES/ADDITION OF
ENGINES


Intentionally Left Blank


SECTION 13.0:                                 [***]


SECTION 14.0:                                 MOST FAVORED CUSTOMER PRICING


 
14.1
During the Term, VENDOR guarantees to Northwest that the Services Rate (defined
herein as the aggregate sum of the pricing of the EHR, Transportation Rate, and
time and material rates set forth in Attachment C ) actually paid by Northwest
under this Agreement shall be more favorable than or at least as favorable as
the pricing of an EHR, Transportation Rate and time and material rates paid by
any other VENDOR customer (the “Other Customer”) in any other agreement entered
into by VENDOR with the Other Customer for the sale of CF34-3B1 Services
described herein under comparable terms and conditions (including, without
limitation, engine model, fleet size, term length and fleet operating
parameters).  If VENDOR enters into an agreement with the Other Customer with an
EHR, Transportation Rate or time and material rates that are more favorable than
the rates paid by Northwest under this Agreement, subject to the conditions
above, then Northwest shall have the benefit of the Other Customer’s pricing
from the effective date of the Other Customer’s agreement.  In such event,
VENDOR shall notify Northwest and reconciliation shall be performed, as
required.  VENDOR will not be required to offer the Other Customer pricing to
Northwest if that pricing is part of a material equity partnership or joint
venture.





SECTION 15.0:                                            REPRESENTATIONS AND
WARRANTIES OF VENDOR


15.1
VENDOR hereby makes the following representations and warranties to Northwest:



15.1.1
That the approval of any filing or registration with any governmental authority,
body, commission or agency is not or will not be required as a condition to the
validity of this Agreement or any of the documents or agreements contemplated by
this Agreement or as a condition to or in connection with the authorization,
execution, delivery or performance hereof by VENDOR except those which have been
duly made or obtained, certified copies of which have been or will be delivered
to Northwest. The performance thereof will not violate or contravene any law,
regulation, order, judgment or other similar obligation imposed by any
government or regulatory agency, court, administrative or legislative body.



15.1.2
That there is no known action or proceeding pending or threatened against VENDOR
or any of its subsidiaries or associated companies, if any, before any court or
administrative agency which if adversely determined would result in the
inability of VENDOR to perform its obligations under this Agreement.



15.1.3
That it has established and shall maintain during the Term an employee drug
testing program as may be required by the Aviation Authorities. VENDOR will
provide to Northwest a copy of that plan.





SECTION 16.0:                                 INDEMNIFICATION


16.1
General Indemnification: VENDOR shall defend, indemnify and hold harmless
Northwest together with its directors, officers, employees, assignees, agents
and shareholders (collectively, the "Indemnified Parties"), from and against all
claims, demands, suits, obligations, liabilities, damages, losses and judgments,
including costs and expense related thereto (including, but not limited to,
reasonable attorneys’ fees), which may be asserted against, suffered by, charged
to or recoverable from the Indemnified Parties by reason of (i) injury to or
death of any person, including, but not limited to, employees of VENDOR and any
passengers on any Aircraft upon which the Engines may be installed, or (ii) loss
of or damage to any property, including, but not limited to, aircraft upon which
the Engines may be installed or Services performed, if, and to the extent, such
injury, death, loss or damage arises from the acts, omissions, or negligence of
VENDOR, its directors, officers, employees, servants or agents or those for whom
it is responsible at law, a breach of this Agreement by VENDOR. This
indemnification shall not apply to the extent that the injury, loss or damage is
caused the negligence or willful misconduct of the Indemnified Parties or for
which Northwest indemnifies VENDOR hereunder. Subject to conflicts of interest,
attorney work product and attorney-client privilege, the Parties shall cooperate
in sharing information regarding any incident giving rise to actual or potential
injury, loss or damage.



Northwest shall indemnify, defend, save, and hold harmless VENDOR, its
Affiliates, directors, officers, servants, and employees thereof, from and
against any and all responsibilities, liabilities, claims, demands, suits,
judgments, losses, damages, costs, and expenses of any nature or description
whatsoever for any loss of, damage to, or destruction of any property, including
the Engines, or any injury to or death of any person (including employees of
Northwest) arising from Northwest's use, operation, repair, maintenance, or
disposition of the Engines; provided, however, Northwest shall not be required
to indemnify VENDOR for any claims or liabilities arising from VENDOR’s
negligence or willful misconduct or for which VENDOR indemnifies Northwest
hereunder.


16.2
Limitation of Liability



In no event shall either Party be liable to the other for indirect or
consequential damages, including, damages for loss of use, revenue or profit,
operating costs and facility downtime, or other similar business interruptions
arising directly or indirectly from this Agreement. The limitations and
exclusions of liability set forth in this Article shall apply regardless of the
fault, breach of contract, tort (including the concurrent or sole and exclusive
negligence), strict liability or otherwise of a party, or its employees,
provided that no such limitation will affect the indemnity obligations assumed
by a Party hereunder with respect to third party claimants.


16.3            Intellectual Property Indemnification:


16.3.1
Claims Against Northwest.  VENDOR shall indemnify and hold Northwest, its
subsidiaries and affiliates, and their officers, directors, agents and employees
(collectively for purposes of this Section 16 "Northwest") harmless from and
against any and all royalties, liabilities, damages,  losses, claims, actions,
lawsuits, demands, fines, penalties, and all associated with any of the
foregoing or associated with the successful establishment of the right to
indemnification hereunder (collectively, the "Damages") based upon, caused by,
arising from, or in any manner connected with, directly or indirectly, any suit,
action, proceeding, allegation, assertion or claim that any Service purchased or
supplied hereunder or any portion thereof thereof constitutes an infringement of
any United States or foreign patent, design or model duly granted or registered
("Claim"), provided that at the time the suit, action, proceeding, allegation,
assertion or claim arises or is made, such foreign country in which any foreign
patent is held is a party to the International Convention for the Protection of
International Property (Paris Convention) in any of its revised forms or Article
27 of the Chicago Convention on International Civil Aviation of December 7,
1944.



16.3.2
Remedies and Judgments.  In connection with the foregoing, VENDOR agrees to
defend any suit or action of the type described above.  Northwest's remedy and
VENDOR's obligation and liability under this Section 16 are conditional upon
Northwest giving VENDOR written notice promptly after Northwest receives notice
of a suit or action against Northwest alleging infringement or after Northwest
receives a written claim of infringement, whichever is earlier.  Failure to
notify VENDOR as provided in the foregoing sentence shall not relieve VENDOR of
any liability that it may have to Northwest except to the extent that VENDOR
demonstrates the defense of any such claim is prejudiced thereby, and, in such
event, only to the extent thereof. VENDOR shall control and conduct the defense
and/or settlement of such suit or action either in the name of VENDOR or of
Northwest, or both.  Northwest shall cooperate with VENDOR and shall, upon
VENDOR’s request and at VENDOR’s expense, arrange for attendance of
representatives of Northwest at hearings and trial and assist in effecting
settlements, securing and giving evidence, obtaining the attendance of witnesses
and in the conduct of the defense of such suits or actions.



16.3.3
VENDOR shall assume and pay any and all judgments and all costs assessed against
Northwest in a final judgment of any such suit or action, and any payments in
settlement imposed upon or incurred by Northwest with VENDOR’s approval,
together with all interest accruing after entry of any such judgment or after
the making of any such settlement, and VENDOR shall also reimburse Northwest for
all reasonable expenses (excepting consequential damages attributable, e.g., to
loss of business, profits or good will by Northwest) incurred by Northwest with
VENDOR’s written approval as the result of such suit or action provided
Northwest has complied with the conditions hereof with respect to notice and
cooperation in connection with such suit or action.



16.3.4
Continuing Use. In the event any Service purchased or supplied hereunder, or any
portion thereof, becomes the subject of any Claim, or if VENDOR in its
reasonable judgment at any time decides that the Services supplied hereunder, or
any portion thereof, shall become the subject of such a Claim, VENDOR shall
promptly, but, in any event, no more than 30 days after receipt of notice from
Northwest of a Claim, or the likelihood thereof or the entry of any order or
decree permanently or temporarily enjoining the use of the Services supplied
hereunder, or any portion thereof, at its own expense and option either: (i)
obtain for Northwest the right to use such Services; or (ii) replace, modify,
substitute, or update the infringing Services such that they become
non-infringing.



 
In the event that any such suit or action results in an order, decree or
judgment enjoining or otherwise prohibiting Northwest from effectively using any
Service for its intended purposes, or any settlement made or approved by VENDOR
has such result, VENDOR agrees at its option and expense to promptly either: (i)
procure for Northwest the right to continue using such Services; or (ii) modify
said Services so that it becomes non-infringing and otherwise complies with the
provisions of this Agreement; or (iii) replace said Item with a non-infringing
Service Item suitable for Northwest’s requirements and in a condition equivalent
to that Service.  The foregoing provisions hereof shall apply in case of any
such order, decree, judgment or settlement prohibiting Northwest from
effectively using any provided Service.



If the party or parties charging an infringement for which VENDOR has agreed to
indemnify Northwest hereunder threatens or obtains an injunction restraining
Northwest’s use of the Service and a bond or other security will be necessary
and efficacious to avert the issuance of such injunction or to void same if
issued, VENDOR shall promptly pay to Northwest the amount of premium for any
bond or the costs of any other security given by Northwest to release or void
such injunction, or alternatively at VENDOR’s election shall furnish such bond
or other security on Northwest’s behalf.


16.3.5
Exceptions. Northwest will hold VENDOR harmless in the event of any suit or
action relative to Northwest or PAH furnished designs, equipment, materials or
data, or any design which is imposed by Northwest on VENDOR as an alternative to
VENDOR’s suggested design, or any Northwest modification of the VENDOR supplied
Item, or any component or part thereof, or any new designs, equipment, materials
or data incorporated, after delivery and acceptance of the Item, by Northwest
without the involvement of VENDOR.



16.3.6
The foregoing indemnity shall not extend to any claim of infringement based on
any modification, change or combination not in accordance with VENDOR's written
procedures or without VENDOR's written approval or consent thereto, provided
that the claim for infringement relates to the combination, change or
modification as opposed to solely the Service itself. However, the exclusions
set forth in this subparagraph shall not relieve VENDOR of its obligation under
this Section 16 if the Service continues to be infringing after the removal, as
the case may be, of any changes, modifications or combinations.





SECTION 17.0:                                 INSURANCE
 
17.1            VENDOR shall maintain insurance in the following amounts:


17.1.1
Workers' Compensation — [***]



17.1.2
Employer's Liability — [***]



17.1.3
Comprehensive Aviation Liability — [***] Combined Single Limit Insurance per
occurrence.  Comprehensive Aviation Liability Insurance shall include
endorsements for property damage; bodily injury; personal injury; contractual
liability; completed operations/aircraft parts/product liability; hangarkeepers
liability; naming Northwest and Operators as an additional insured; and provide
severability of interest, cross liability, breach of warranty, and independent
contractors’ coverage.





17.1.4
VENDOR agrees to insure (or self-insure) all loss to VENDOR's owned or leased
tools and equipment.



17.1.5
Prior to the commencement of this Agreement, and upon each insurance policy
renewal, Certificates of Insurance shall be delivered to Northwest evidencing
compliance with the insurance terms of this Agreement. All of the above
insurance shall be written through a company or companies reasonably
satisfactory to Northwest, and the Certificates of Insurance shall be of a type
that unconditionally obligates the insurer to notify Northwest in writing at
least 30 days in advance of the effective date of any material change in or
cancellation of such insurance.



17.2            Insurance provided shall be endorsed as follows:


 
17.2.1
To waive any rights of subrogation against Northwest, its directors, officers,
agents, independent contractors, employees, successors and assigns, and other
authorized representatives.



 
17.2.2
To provide that such insurance is primary without right of contribution from
Northwest's insurance.



 
17.2.3
To provide that Northwest is not obligated for the payment of any premiums,
deductibles, retentions or self-insurances thereunder.



 
17.2.4
With respect to the insurance requirements described in Subsection 17.1.3, the
underwriter will acknowledge that the policy covers the liability as required
under the “Indemnification” Section of this Agreement to the extent coverage is
available under said policy.







 
17.3
In the event that VENDOR fails to maintain in full force and effect any of the
insurance and endorsements described in this insurance Section, Northwest shall
have the right (but not the obligation) to terminate this Agreement immediately
or to procure and maintain such insurance or any part thereof at VENDOR’s
cost.  The cost of such insurance shall be payable by VENDOR to Northwest upon
demand by Northwest.  The procurement of such insurance or any part hereof by
the other Party shall not discharge or excuse the defaulting Party's obligation
to comply with the provisions of this Section.



 
17.4
The Parties hereby agree that from time to time during the life of this
Agreement, Northwest may require VENDOR to increase the amount of insurance set
forth in Subsections 17.1.2, 17.1.3, and 17.1.4 above, if the circumstances and
conditions of VENDOR's operations under this Agreement should be deemed to
require reasonable increases in any or all of the foregoing minimum insurance
coverages. Increases in the levels of coverage may be subject to availability of
limits and costs. VENDOR will use its best efforts to comply with such request.



 
17.5
Vendor shall notify Northwest promptly at the point when any aggregate limit is
exhausted or anticipated to be exhausted by [***] or more.







SECTION 18.0:                                 CONFIDENTIALITY


 
18.1
During the term of this Agreement, the Parties hereto, may exchange information
or data which each Party considers private, proprietary, competition-sensitive
or confidential in connection with the transactions contemplated under this
Agreement.



18.2  
"Proprietary Information", as used herein, shall mean written or documentary
information or information in any other tangible form which is marked
proprietary, confidential, competition sensitive, or bears a marking of like
import or, if orally disclosed, which the disclosing Party states in writing at
the time of disclosure is to be considered proprietary provided, that such
information is reduced to writing and a copy thereof is delivered to the
receiving Party within 30 days after such oral disclosure.  Information shall
not be deemed proprietary, and the receiving Party shall have no obligation with
respect to any such information, which:



18.2.1  
is already known to the receiving Party as evidenced by prior documentation
thereof; or



18.2.2  
is or becomes publicly known through no wrongful act of the receiving Party; or



18.2.3  
is rightfully received by the receiving Party from a third party without
restriction and without breach of this Agreement; or



18.2.4  
is disclosed by the disclosing Party to the third party without a similar
restriction on the rights of such third party; or



18.2.5  
is approved for release by written authorization of the transmitting Party; or



18.2.6  
is disclosed, in any event, after the expiration of 10 years from the date when
such Proprietary Information was delivered.



18.3  
The prices, terms and conditions of this Agreement shall be considered
Proprietary Information.



18.4  
Neither Party shall disclose, and each Party shall protect the Proprietary
Information received from the other Party hereunder with the same degree of care
as such Party takes to preserve and safeguard its own Proprietary information,
and such degree of care as is reasonably calculated to prevent inadvertent
disclosure.



18.5  
In order to minimize the possibility that the Proprietary Information will be
divulged to third parties, the Parties agree that Proprietary Information will
only be divulged to employees who have a need to know the Proprietary
Information in connection with a Party’s performance under this Agreement.



18.6  
The Parties agree that, in the event a receiving Party uses Proprietary
Information contrary to the terms of this Section, the disclosing Party, in
addition to any other remedies available to it, shall have the right to
equitable relief, restraining or enjoining the receiving Party from using such
Proprietary Information in violation of the terms and conditions of this Section
and to recover from the receiving Party reasonable costs in enforcing this
Section, including reasonable attorneys’ fees.



18.7  
Neither the execution and delivery of this Agreement nor the delivery of any
Proprietary Information hereunder shall be construed as granting either
expressly or by implication, estoppel, or otherwise, any rights in or license
under any present or future data, drawings, plans, ideas, or methods disclosed
under this Agreement, or under any invention or patent now or hereafter owned or
controlled by either Party hereto.



18.8  
Notwithstanding the foregoing, Proprietary Information may be disclosed upon the
written consent of the transmitting Party, or pursuant to valid legal orders or
governmental regulations or in connection with an action or proceeding brought
to enforce or interpret this Agreement.





SECTION 19.0:                                 LAWS, PERMITS AND REGULATIONS


 
19.1
VENDOR shall obtain and pay for all permits, fees and licenses necessary for the
performance of the work contemplated hereunder. VENDOR shall comply with all
statutes, laws, ordinances, regulations, rules and orders bearing on the conduct
of the work enacted or adopted by any federal, state, local, municipal or other
authority or governmental body having jurisdiction, or any rules or regulations
of any insurance company, board of fire underwriters, bureau or similar body
applicable to the work and shall notify Northwest if any Attachments are at
variance therewith.





SECTION 20.0:                                 REMEDIES


 
20.1
Each Party hereby waives any and all rights it may have to receive exemplary or
punitive damages with respect to any claim it may have against the other Party,
it being agreed that no Party shall be entitled to receive money damages in
excess of its actual compensatory damages, notwithstanding any contrary
provision contained in this Agreement or otherwise. Notwithstanding the
provisions in this Section 20, the Parties recognize and agree that certain
business relationships could give rise to the need for one or more of the
Parties to seek emergency, provisional, summary or declaratory relief and for
temporary injunctive relief from a court of competent jurisdiction pending the
arbitration of all underlying claims between the Parties.





SECTION 21.0:                                            SET-OFF


 
21.0
Northwest shall, at its sole discretion, have the right to setoff or deduct any
undisputed and agreed amounts owing from VENDOR to Northwest against any
undisputed and agreed amounts payable by Northwest to VENDOR, solely in
connection with this Agreement.





SECTION 22.0:                                 DISPUTE RESOLUTION


 
22.1
Any controversy, claim or dispute of whatever nature arising from performance of
the Agreement or the relationship of the Parties arising therefrom, including
those arising out of, or relating to, any agreement between the Parties or the
breach, termination, enforceability, scope or validity thereof (a "Dispute"),
including those arising out of a cessation of the work by VENDOR, shall be
resolved in accordance with this Section. The Parties shall attempt in good
faith to resolve any Dispute promptly by negotiations between representatives
with authority to settle the Dispute. All negotiations pursuant to this
Subsection will be confidential and will be treated as compromise and settlement
negotiations for purposes of the Federal Rules of Evidence and the rules of
evidence of any state. If the matter has not been resolved within 60 days of a
Party’s request for negotiation, either Party may initiate arbitration as
provided in this Section by providing the other Party with written notice of its
intent so to do (the “Dispute Notice”).



 
22.2
Arbitration



 
22.2.1
If the Dispute has not been resolved within 20 days after receipt of the Dispute
Notice, then the Dispute shall be determined by binding arbitration in Chicago,
Illinois. The arbitration shall be conducted in accordance with such rules as
may be agreed upon by the Parties, or failing agreement within 30 days after
arbitration is demanded, in accordance with the Commercial Arbitration Rules of
the American Arbitration Association ("AAA") in effect on the Closing Date,
subject to any modifications contained in this Agreement. The Dispute shall be
determined by one arbitrator if the Parties are able to agree on such
arbitrator. If they are not able to so agree, the matter shall be decided by
three arbitrators, in which case one arbitrator will be appointed by each of the
Parties, and those two will select the third arbitrator



 
22.2.2
The arbitrator(s) shall base the award on the applicable law and judicial
precedent which would apply if the Dispute were decided by a United States
District Judge, and the arbitrator(s) shall have no authority to render an award
which is inconsistent therewith. The award shall be in writing and include the
findings of fact and conclusions of law upon which it is based.



22.2.3  
Unless the Parties agree otherwise, discovery will be limited to an exchange of
directly relevant documents.  Depositions will not be taken except as needed in
lieu of a live appearance or upon mutual agreement of the Parties.  The
arbitrator(s) shall resolve any discovery disputes. The arbitrator(s) and
counsel of record will have the power of subpoena process as provided by law.
The Parties knowingly and voluntarily waive their rights to have any Dispute
tried and adjudicated by a judge or a jury.



22.2.4  
The arbitration shall be governed by the substantive laws of the State of
Minnesota without regard to choice of law rules, and by the arbitration law of
the Federal Arbitration Act (Title 9, U.S. Code).  Judgment upon the award
rendered may be entered in any court having jurisdiction.  Notwithstanding the
foregoing upon the application by either Party to a court for an order
confirming, modifying or vacating the award, the court shall have the power to
review whether, as a matter of law based on the findings of fact determined by
the arbitrator(s), the award should be confirmed, modified or vacated in order
to correct any errors of law made by the arbitrator(s).  In order to effectuate
such judicial review limited to issues of law, the Parties agree (and shall
stipulate to the court) that the findings of fact made by the arbitrator(s)
shall be final and binding on the Parties and shall serve as the facts to be
submitted to and relied upon by the court in determining the extent to which the
award should be confirmed, modified or vacated.



22.2.5  
Except as otherwise required by law, the Parties and the arbitrator(s) agree to
keep confidential and not disclose to third parties any information or Documents
obtained in connection with the arbitration process, including the resolution of
the Dispute.  If either Party fails to proceed with arbitration as provided in
this Agreement, or unsuccessfully seeks to stay the arbitration, or fails to
comply with the arbitration award, or is unsuccessful in vacating or modifying
the award pursuant to a petition or application for judicial review, the other
Party shall be entitled to be awarded costs, including reasonable attorneys’
fees, paid or incurred in successfully compelling such arbitration or defending
against the attempt to stay, vacate or modify such arbitration award and/or
successfully defending or enforcing the award.



 
22.2.6
The prevailing Party shall be entitled to reasonable attorneys’ fees and costs,
including experts’ fees, in connection with such arbitration (including, without
limitation, appeals of the foregoing) or any suit or action to enforce or
interpret any of the provisions of this Agreement, or which is based
thereon.  The determination of who is the prevailing Party and the amount of
reasonable attorneys’ fees to be paid to the prevailing Party shall be decided
by the arbitrator, except that either Party may request to have the award or
non-award of attorneys’ fees and costs reviewed by a court, which hears any
exceptions made to an arbitration award submitted to it for confirmation as a
judgment, including any additional fees or costs attributable to the court
proceedings.  If the court takes no action on such additional fees and costs,
the arbitrator is empowered to make such decisions.





SECTION 23.0:                                 CUSTOMS TRADE PARTNERSHIPS AGAINST
TERRORISM


 
23.1
Northwest is a participating member of the Customs Trade Partnerships Against
Terrorism (C-TPAT). As such, Northwest is required to develop and implement
programs to enhance security of its supply chain consistent with C-TPAT
guidelines as set forth in www.customs.ustreas.gov.  By entering into this
Agreement, VENDOR agrees to provide security information to Northwest as may be
reasonably requested.  VENDOR further agrees that it has implemented programs or
will cooperate with Northwest in developing and implementing programs designed
to fulfill the C-TPAT initiatives.  VENDOR understands Northwest may be subject
to additional supply chain security obligations in the future and agrees to
cooperate with Northwest as promptly as practicable in fulfilling such
obligations as may be requested by Northwest.





SECTION 24.0:                                 MISCELLANEOUS


 
24.1
Non-waiver. Failure of either Party to insist upon strict performance of any of
the terms and conditions herein shall not be deemed a waiver of any rights or
remedies that either Party shall have and shall not be deemed a waiver of any
subsequent default of the terms and conditions hereof.  The shipping or
receiving of any Engines under this Agreement shall not be deemed or be a waiver
of any right of either Party for any failure by the other Party to comply with
any of the provisions of this Agreement.



 
24.2
Equal Employment Opportunity.   VENDOR agrees that, in performing hereunder, it
will comply with and abide by all applicable requirements contained in
governmental statutes, rules, regulations and orders including all provisions of
Section 202 of Executive Order No. 11246 and rules and regulations pertaining to
Equal Employment Opportunity, and also including any government affirmative
action programs in connection therewith, the provisions of which are
incorporated herein by reference, and VENDOR agrees to hold Northwest and any of
its subsidiaries or affiliates harmless from any and all liabilities, claims,
fines or penalties (including attorneys' fees and settlements) which may arise
out of the failure of VENDOR to comply with such requirements.



 
24.3
Fair Labor Standards Act and Beck Notice Compliance.  VENDOR agrees that all
Engines shipped and Services provided to Northwest shall be produced in
compliance with all applicable federal and state laws, regulations, and orders,
and that production of such Engines complies with the applicable requirements of
Fair Labor Standards Act and all regulations and orders issued thereunder by the
United States Department of Labor



24.3.1
If applicable, during the Term of this Agreement, VENDOR agrees to comply with
the “Beck Notice” requirements in 29 CFR Section 470.  This Agreement
incorporates by reference paragraph 29 CFR Part 470.2(a).





 
24.4
Small Business Subcontracting.   As a contractor providing services to the U.S.
government, Northwest is required to include the provisions of the clause set
forth in FAR 52.219-8 (48 CFR Part 52) in contracts with subcontractors. If
applicable, VENDOR agrees that such clause is a part of this Agreement to the
same extent as if set forth in full herein and that, in accordance therewith,
VENDOR will adopt a plan that complies with the requirements of the plan
required by the clause at FAR 52.219-9, “Small Business Subcontracting Plan” (48
CFR Part 52).





 
24.5
Publicity.  None of the Services purchased hereunder shall be referred to,
described or illustrated in connection with publicity of any kind without the
prior written authorization from Northwest.  This Agreement does not confer upon
VENDOR, and shall not be construed as conferring upon VENDOR, any right or
license to use in any manner whatsoever Northwest’s name, likeness, servicemarks
or trademarks.





 
24.6
Notices.  Notices permitted or required to be given hereunder shall be deemed
sufficient if given by (i) personal delivery, (ii)registered or certified mail,
postage prepaid, return receipt requested, (iii) overnight courier service, or
(iv) telefacsimile and shall be effective and deemed received (a) in the case of
personal delivery, upon receipt  by the Party to whom notice is given, (b) in
the case of registered or certified mail, on the date of receipt, refusal or
non-delivery indicated on the return receipt, (c) in the case of overnight
courier or package service, upon receipt as evidenced by a receipt executed by
an agent or employee of the addressee, and (d) in the case of telefacsimile
transmission, upon printed confirmation that the transmission was
received.  Notices shall be addressed to the following respective addresses of
the Parties, or such other addresses as the Parties may designate by notice from
time to time:



 
Northwest:
Northwest Airlines, Inc.

 
Department C8290

 
7500 Airline Drive

 
Minneapolis, MN 55450-1101

 
Fax: 612-726-7775

 
Attn: Vice President, Materials Management



 
Northwest Airlines, Inc.

 
Department A1180

 
2700 Lone Oak Parkway

 
Eagan, MN 55121-1534

 
Fax: 612-726-0921

 
Attn: VP - Law





 
VENDOR:
Standard Aero

 
33 Allen Dyne Road

 
Winnipeg, MB R3H 1A1

 
Canada

 
Attn: Northwest Airlines Program Manager

 
Fax:
204-789-1836



 
Standard Aero

 
145 Duncan Drive

 
Suite 100

 
San Antonio, TX 78226

 
Attn: Senior Vice President, Contracts

 
Fax:
210-334-6188







 
24.7
Headings.  Section and Subsection headings used in this Agreement are for
convenient reference only and do not affect the interpretation or the Agreement.



 
24.8
Applicable Law and Venue.  This Agreement is to be governed by and construed
according to the substantive laws of the State of Minnesota, U.S.A.  The Parties
consent to the exclusive jurisdiction of the state and federal courts for Dakota
County, Minnesota, U.S.A. for the determination of any claim or controversy
between the Parties solely for the granting of any injunction or similar relief
related to this Agreement.



 
24.9
VENDOR as Independent Contractor.  Northwest and VENDOR acknowledge and agree
that VENDOR is an independent contrac­tor, and not an employee, partner or agent
of or joint venture with Northwest, and that VENDOR will have no authority to
bind Northwest or otherwise incur liability on behalf of Northwest.  Northwest
will have no obligation whatsoever to provide any employee benefits or
privileges of any kind or nature to VENDOR or to any VENDOR employee, contractor
or agent, including, without limitation, insurance or pension
benefits.  Further, VENDOR agrees that Northwest is not responsible to collect
or withhold federal, state or local taxes, including income tax and social
security, and that any and all such taxes imposed, assessed or levied as a
result of this Agreement shall be paid by VENDOR, or if paid by Northwest,
VENDOR shall reimburse Northwest upon demand.



24.10
Assignment and Subcontracting.



 
24.10.1
VENDOR Assignment. This Agreement may not be assigned, in whole or in part, by
VENDOR without the prior written consent of Northwest, except that (1) Northwest
expressly acknowledges and consents to an assignment pursuant to the acquisition
of VENDOR by Dubai Aerospace Enterprise, or (2), Northwest’s consent shall not
be required for the assignment by VENDOR of all or a portion of the Agreement to
a subsidiary of VENDOR.



 
24.10.2
Northwest Assignment. Northwest may, at its option, assign this Agreement
without prior written consent of VENDOR, in multiple concurrent assignments to
one or more of the Operators as defined in this Agreement or in whole to
one  Operator, provided that, (i) unless otherwise agreed in writing by the
Parties to this Agreement, Northwest shall remain obligated with respect to all
of its obligations hereunder and hereby irrevocably and unconditionally
guarantees the obligations of such Operator(s) upon an assignment under this
Section and (ii) such assignment is in the form attached hereto as Exhibit
D.   Operator(s) shall abide by and comply with all obligations of this
Agreement. Northwest shall flow down all terms and conditions hereof to each
Operator to which it makes an assignment hereunder.  Promptly upon making an
assignment to either Operator, Northwest shall provide VENDOR with a written
assignment notice setting forth the name of the Operator and the specific
Engines affected. Each Operator shall be responsible for all of the provisions
of this Agreement that pertain to the specific Engines operated by such
Operator.  In the event that Northwest withdraws its code-share or airline
services agreement from an Operator, Northwest will automatically reassume all
of the rights and obligations of such  Operator under this Agreement, including
but not limited to Northwest’s right to re-assign that portion of this Agreement
to another  Operator.



 
In the event Northwest places Aircraft with a new carrier, operating in the
United States with scheduled departures under a Northwest code, Northwest shall
be allowed to assign this Agreement to such carrier, with the prior written
consent of VENDOR, such consent not to be unreasonably withheld or delayed.
Northwest shall have the same obligations with respect to such new carrier as
set forth in this Section 24.10.2 with respect to Operators.



 
24.10.3
Subcontracting. VENDOR shall not subcontract any portion of work to be performed
under this Agreement without the prior written consent of Northwest, and, in all
events, VENDOR shall remain responsible for the subcontractors’ performance in
all respects. The purchase of raw materials or standard or commercial articles
is not be deemed a subcontract within the meaning of this Agreement.





24.11
Severability.   If any provision of this Agreement shall be declared illegal,
void or otherwise unenforceable, the remaining provisions shall remain in full
force and effect.  The Parties also agree to replace the invalid or
unenforceable provision or a portion thereof with a provision that will satisfy
the intent of the Parties.



24.12
Time of the Essence.  VENDOR and Northwest acknowledge that time is of the
essence in performance of their obligations under this Agreement.



24.13
Complete Agreement.  The terms, conditions and provisions of this Agreement, the
Repair or Service Orders issued hereunder, and the drawings, schedules,
exhibits, attachments or riders annexed hereto and by this reference made a part
of this Agreement, constitute the entire agreement between the Parties hereto
and shall supersede all previous communications, representations, or agreements,
either verbal or written, between the Parties hereto with respect to the subject
matter of this Agreement. There are no terms, agreements or understandings
between the Parties that are not expressly set forth herein. This Agreement
shall not be changed or amended except by an instrument in writing signed by
duly authorized agents of the Parties hereto.



24.14
Counterparts; Facsimile. This Agreement may be executed by one or both of the
Parties hereto on any number of separate counterparts and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Execution may be effected by delivery of facsimiles of signature
pages and the Parties shall follow such delivery by prompt delivery of originals
of such pages.



24.15
Northwest Guarantee.  Northwest hereby guarantees due performance by the
Operators of all terms, conditions, covenants and obligations to be performed by
the Operators under this Agreement.







--------------------------------------------------------------------------------





THIS AGREEMENT HAS BEEN REVIEWED AND APPROVED BY COUNSEL FOR EACH OF THE
PARTIES.




For VENDOR:




By:  _________________________


Typed Name:  _________________


Title:  ________________________


Date:  _______________________






For NORTHWEST AIRLINES, INC.


By:  _________________________


Typed Name:  Andrew C. Roberts


Title:  EVP Operations


Date:  _______________________


--------------------------------------------------------------------------------



ATTACHMENT A


Eligible Engines / Engines/Aircraft/Lease Term Dates




[***]


--------------------------------------------------------------------------------





 
ATTACHMENT B
 
 
CUSTOMIZED ENGINE MAINTENANCE PROGRAM OR CEMP
 
 


 
 
 
1.0  
GENERAL

 
This Customized Engine Maintenance Program (“CEMP”) describes the off-wing
maintenance procedures agreed to by Northwest and Standard Aero under the Engine
Hourly Rate Program.  The CEMP will be used to develop a Configuration
Specification Manual (“CSM”) that will be agreed to between the Parties, and
will govern the daily technical administration of this Agreement, and include
the CEMP in its then current form.  The CSM including the CEMP will be modified
from time-to-time on an as-needed basis to accommodate updates to service
bulletin listings and changes to work scopes or processes that do not require
formal amendments to this Agreement.  The CSM will be reviewed for any changes
and updates during the quarterly business reviews held between the Parties.
 
The CEMP as defined on the Effective Date of this Agreement is as shown in this
Attachment B.
 
2.0  
CEMP BASIC ASSUMPTIONS

 
 
2.1
Eligible Engines:
As defined in Section 1.12 and Attachment A to the Agreement.

 
 
2.2
Operators:
As defined in Section 1.28 and any future operator to which the Agreement may be
assigned per Section 24.10.

 
 
2.3
Document Revision
All PAH manual and SB/AD document references shall assume the latest revision in
effect and used at the time Services or Shop Visits are being performed on
Engines.

 
3.0            CONTINUING AIRWORTHINESS MAINTENANCE PROGRAM
 
3.1  
Engines are maintained using an on-condition maintenance program in accordance
with Operator’s FAA approved maintenance program, which will use GE Aircraft
Engines SEI-756, 05-21-00 Table 803 as a baseline.

 
3.2  
Engines are operated in accordance with the Bombardier approved Flight Crew
Operating Manual procedures, customized to Northwest specific requirements and
utilizing flex-thrust takeoff procedures where appropriate, based on Northwest
approved procedures and operational and flight crew discretion.

 
3.3  
Operators shall establish a regular interval for compressor washing in
accordance with GE Aircraft Engines SEI 756.

 
3.4  
Engine trend data is collected in accordance with GE Aircraft Engines SEI 756
05-21-00, and is monitored regularly according to Operator(s) FAA approved
maintenance program.  The Operator(s) program will be based on PAH accepted ECM
program and/or technique.

 
 
4.0  
UNSCHEDULED SHOP VISIT ASSUMPTIONS

 
4.1
Unscheduled Shop Visits may be required as a result of operational problems,
performance degradation, or engine conditions found at routine periodic
inspections that do not meet the Operator limits for serviceability.

 
 
4.2  
For Engines exhibiting operational problems (loss or excessive degradation of
performance, vibrations, oil leakage/consumption, etc) the Operator will follow
the published Aircraft Maintenance Manual and/or Operator(s) approved
troubleshooting guides and/or fault isolation manuals in an attempt to avoid an
unscheduled engine removal.

 
 
It is recognized that Operator may, at its sole discretion, remove an Engine to
make repairs normally performed on-wing, for operational convenience. Costs for
such repairs will be borne by Operator.

 
4.3
Should the engine be removed for an operational problem or component
deterioration beyond defined serviceable limits, the Operator(s) will provide
the following, to include:

 
 
a)
Detailed descriptions of troubleshooting results to VENDOR as may be provided by
Operator on a case-by-case basis as requested by VENDOR.

 
b)            Current applicable borescope inspection findings that resulted in
Engine removal
 
c)            Current and/or applicable Engine Logbook pages
 
d)            Service Difficulty Reports, as may be applicable
 
f)            AD Status
 
h)            Service Bulletin Status
 
5.0            SCHEDULED SHOP VISIT ASSUMPTIONS
 
5.1
Scheduled Shop Visits are anticipated based on LLP replacement at or before
[***] in accordance with GE Aircraft Engines SEI 756 05-11-00.

 
5.2
Expected Shop Visit work scopes for each of these Scheduled Shop Visits are
included in Tables 1-5 of this Attachment B. Actual work scopes may be amended,
based on the specific requirements of the Engine.

 
5.3
Engines may be routed to one of the alternate locations listed below at VENDOR’s
discretion, and Operator shall be notified prior to shipment:

 
6.0            SHOP VISIT WORK SCOPE DEVELOPMENT PROCESS
6.1  
For each Engine Shop Visit, a detailed shop visit work scope shall be produced
by VENDOR, based on the reported reason for removal, applicable Engine logbooks,
maintenance records, service bulletin/AD compliance status, borescope inspection
results and Engine trend data.

 
6.2  
The detailed work scope shall be submitted to the applicable Operator for review
and approval, with copy to Northwest, based on the provisions of this Agreement.

 
7.0  
ENGINE TEST PROCEDURES

 
 
7.1
Engine testing may be performed on-wing in accordance with the PAH on-wing
testing requirements in accordance with the Operator’s FAA approved maintenance
program.

 
 
7.2
VENDOR’s Engineering shall determine jointly with the Operator whether or not an
on-wing test or test cell run is appropriate for a given work scope, based on a
risk assessment.

 
7.2.1            Typical conditions that will require a test cell run include
but are not limited to:
[***]
 
 
8.0            AIRWORTHINESS DIRECTIVES AND SERVICE BULLETIN INCORPORATION
 
 
8.1
All AD and service bulletin incorporation must be approved by the applicable
Operator. Scheduled Shop Visits must incorporate mandatory service bulletins and
Airworthiness Directives applicable to the Engine.

 
8.2  
Recommended modifications at scheduled Shop Visits include:

 
[***]
 
 
9.0            LINE REPLACEABLE UNITS (LRUs)
 
 
9.1
LRUs as described in ATTACHMENT C, are maintained on-condition.

 
 
9.2
Field level inspections, maintenance and service bulletin incorporation are the
responsibility of the Operator(s).

 
 
9.3
Shop level inspections and service bulletins for LRUs installed on Engines are
included in the scheduled Shop Visit work scopes listed in Tables 1 - 5, and are
summarized in Table 6.

 
9.4
LRUs installed on Engines received for scheduled Shop Visits are to remain with
the Engine when it is removed from the Aircraft, and are assumed to be
serviceable and operational at the time of such removal.



9.5
For Engines shipped to VENDOR’s Winnipeg facility, Operator(s) may ship Engines
short of certain LRUs.  In any case the following LRUs must be received with the
Engine due to their direct impact on performance:

 
1. Main Fuel Control Unit
2. T2C Sensor
3. Fan Speed Pick-up
4. Alternator (Rotor 4042T50 and Stator 6047T55)
5. W2 (Blue) Cable


9.6  
For Engines shipped to VENDOR’s Maryville facility, Operator may ship Engines
without any or all LRU(s).  However, should VENDOR ship such Engines on to its
Winnipeg or other designated facilities, it shall request from Operator, and
Operator shall provide in a reasonably expeditious manner so as not to delay
VENDOR in their performance of Services hereunder, any missing LRU(s) that may
be required to properly complete specific Services.

10.0  
MODULE EXCHANGES



10.1
VENDOR may establish exchange pools of modules for use in support of Shop Visits
for Eligible Engines supported under this Agreement. Such exchange pools are to
be dedicated exclusively for use on Eligible Engines and shall not be used or
exchanged modules for or from other customers of VENDOR, unless approved in
advance by Operator.



 
11.0            DETAILED SHOP VISIT WORK SCOPES


The following event summary and Tables describes the work scope baseline for
scheduled Shop Visits.  All work will be done in accordance with the Operator(s)
FAA approved maintenance program, using the latest revision of GE Aircraft
Engines Manual SEI 756.


Engine, module or component condition, trend data or inspection results may
drive additional piece part exposure and repair as necessary.


General work scope instructions will be specified in the CSM.


Table 1: Shop Visit 1: MODULE EXCHANGE
18K Scheduled LLP Replacement - Engine Work scope


Location




[***]


Table 2:Shop Visit 1: MODULE EXCHANGE
18K Scheduled LLP Replacement - Module  Work scope


Location




[***]


Table 3:Shop Visit 2 HEAVY MAINTENANCE SHOP VISIT:
22K/25K Scheduled LLP Replacement - Engine Work scope


Location




[***]


Table 4: Shop Visit 3 MODULE EXCHANGE
 36K Scheduled LLP Replacement - Engine Work scope


Location




[***]


Table 5:Shop Visit 3 MODULE EXCHANGE:
 36K Scheduled LLP Replacement - Module  Work scope


Locations




[***]
TABLE 6: APPROVED AD'S AND SERVICE BULLETINS


[***]


--------------------------------------------------------------------------------



ATTACHMENT C


Rates and Escalation




1.0  
EHRP Specific Conditions



1.1  
The Parties agree that the Specific Conditions used in determining the EHR under
this Agreement, are based on the following Aircraft utilization assumptions:



1.1.1  
Aircraft Average Engine Flight Hours/Year – [***]

1.1.2  
Aircraft Average Engine Flight Hours per Cycle Ratio – [***]



1.2  
Should actual Aircraft utilization, compared against the assumptions in Section
1.1 of this Attachment C remain within the range allowances specified in
Sections 1.2.1 and 1.2.2 below, then no EHRP Rate adjustments are
required.  Should actual Aircraft utilization exceed such range allowances, both
Parties shall mutually agree to any adjustments that may be required.



1.2.1  
[***]

1.2.2  
[***]



1.3  
The terms of this Agreement are based on Northwest flight crews utilizing the
Aircraft and Engines in accordance with Bombardier approved Flight Crew
Operating Manual procedures, customized to Northwest specific requirements, and
utilizing flex-thrust take-off procedures where appropriate, based on Northwest
approved procedures, and operational and flight crew discretion.





2.0            Engine Hourly Rate Schedule




2.1  
[***]





2.2  
Engine Hourly Rates



[***]




3.0            Other Rate Schedules


 
3.1
[***]



[***]


 
3.2
[***]



[***]


--------------------------------------------------------------------------------





 
3.3
LRU Pricing Table.   Repair costs associated with repair or overhaul of LRUs
that are not covered under the EHR Rate.  Pricing shown includes in-house or
subcontracted repair charges.  Transportation to and from VENDOR is not
included.  Rate adjustments will be made in accordance with provisions in
Section 4.0 of Attachment C, using the index for labor and annual cap.  Material
adjustments will be as per the applicable LRU manufacturer price catalog.



 
[***]



3.4            [***]


 
    3.5           


[***]


--------------------------------------------------------------------------------







3.6           [***]

 

--------------------------------------------------------------------------------








4.0            Economic Adjustment


4.1            EHRP Rate Adjustment.
 
Engine Hourly Rates, set forth in Paragraph 2.0 of this Attachment C may be
adjusted on January 1 of each subsequent year during the Term hereof accordance
with the schedule, formula and procedure detailed in this Paragraph 4.0, using
the values published by the United States Bureau of Labor Statistics (“BLS”) for
the indices as set forth below or other specific sources as specified:
 
[***]
 


4.1.1            Formula and Schedule


[***]






4.2
Excluded Cause Labor/Material Rate Adjustment / Test Cell Rate Adjustment

 


 
 
4.2.1
[***]
 

 
 
4.2.2
[***]
 

 
4.3  
VENDOR shall notify Northwest of the appropriate adjustments under this
Attachment C, no later than November 1 of each year, effective January 1 for the
following year with associated detail that substantiates the adjustment.

 
4.4  
An example of how the escalation formula is calculated is shown in Exhibit E.

 


--------------------------------------------------------------------------------





 
ATTACHMENT D


General Electric Service Bulletin Compliance Code Definitions


[***]


ATTACHMENT E


Performance Guarantees and Warranties




1.0            CF34-3B1 ENGINE INTERSTAGE TURBINE TEMPERATURE GUARANTEE PLAN


1.1            Introduction


This CF34-3B1 Interstage Turbine Temperature Guarantee Plan (this “ITT
Guarantee”) provides Northwest with corrective maintenance support for each
Engine that does not have, at a minimum, the applicable Interstage Turbine
Temperature (“ITT”) Margin (indicated in the table below) following a Heavy
Maintenance Shop Visit below the specified ITT limit for such Engine in the
applicable CF34-3B1 Engine Manual.


1.2            Description of the ITT Guarantee


 
1.2.1
VENDOR guarantees to Northwest that at the time of delivery of an Engine by
VENDOR following the Heavy Maintenance Shop Visit for such Engine during the
Term of the EHRP, such Engine will have, at a minimum, an ITT Margin specified
below. The ITT Margin shall be determined by measuring the ITT during the
Engine’s Heavy Maintenance Shop Visit in the test cell as opposed to on-wing
measurements (the “Test Cell ITT Measurement”).



ENGINE MODEL                                                                 ITT
MARGIN


 
CF34-3B1
[***]



If, at the time of delivery of an Engine by VENDOR following the Test Cell ITT
Measurement, such Engine has an ITT Margin of less than its applicable margin as
indicated above Northwest may elect to have VENDOR correct the ITT limit
condition at VENDOR’s expense, or take delivery of the subject Engine.  If,
however, the ITT Margin is between the values indicated in the table below, and
Northwest has requested that VENDOR re-induct the subject Engine, Northwest may,
as an alternative to re-inducting such Engine, require VENDOR to deliver the ITT
limited Engine, as long as VENDOR pays Northwest a penalty of [***] for each
degree such Engine is below its applicable margin as indicated in the above
table.  Such penalty shall not exceed [***] for each ITT limited Engine.




ENGINE MODEL                                                       ITT MARGIN
RANGE


 
CF34-3B1
[***]



This ITT Guarantee shall not apply to any Engine that has been overhauled,
repaired, modified or maintained by any person other than VENDOR during the Term
of the EHRP.  This ITT Guarantee shall be Northwest’s exclusive remedy for
Engines that do not make the specified ITT Margin following a Heavy Maintenance
Shop Visit.


 
1.2.3
For Eligible Engines that undergo a Module Exchange, VENDOR shall ensure that
the ITT Margin is equal to or greater than the ITT Margin prior to the Module
Exchange event, based on Aircraft on-wing measurements.



 
1.2.4
Any Eligible Engine with which a Miscellaneous Shop Visit, Heavy Maintenance
Visit or Module Exchange is performed, shall not have an ITT Margin
deterioration which exceeds [***], as measured over a rolling 12 month
period.  Should, such Eligible Engine experience a rate of deterioration that
exceeds the above limit, VENDOR and Northwest shall mutually agree to schedule
the Engine for removal, if required, and VENDOR shall perform the necessary
Miscellaneous Shop Visit or Heavy Maintenance Visit as corrective action, and
credit Northwest [***] for each Engine removed early.





2.0            CF34-3B1 ENGINE IN-FLIGHT SHUTDOWN GUARANTEE PLAN


2.1            Introduction


This CF34-3B1 Engine In-flight Shutdown Guarantee Plan (this “IFSD Plan”)
provides Northwest with a credit allowance of [***] (the “Remedy”) for each
eligible in-flight shutdown that occurs after an Engine’s first Module Exchange,
Miscellaneous or Heavy Maintenance Shop Visit under the IFSD Plan which exceeds
the In-flight Shutdown Guarantee Rate of  [***].


2.2            Description of the Plan


2.2.1            Period of the Plan


The “Period of the Plan” shall commence on the Effective Date of this Agreement
and terminate upon termination of this Agreement for any reason; however, for
each EHRP Eligible Engine, this guarantee shall not take effect until completion
of such EHRP Eligible Engine’s Module Exchange, Miscellaneous or Heavy
Maintenance Shop Visit under the EHRP.


An “Annual Period” is each consecutive twelve (12) month period during the
period of the IFSD Plan.


2.2.2            Eligible In-Flight Shutdowns


An “Eligible In-Flight Shutdown” is a voluntary or involuntary shutdown of an
Eligible Engine during in-flight operation after V2 (i.e. takeoff safety speed)
as a result of any verified malfunction attributable to the Direct Damage or
Resultant Damage of a Part in such Eligible Engine, but excludes direct damage
or resultant damage of a Part arising in whole or in part from an Excluded Cause
described in Section 2.10.2 of this Agreement, and/or the negligent or incorrect
installation of a Part in an Engine and maintenance on an Engine and/or Part
outside VENDOR’s facility.


 
2.2.3
“Part” means Engine parts provided by VENDOR and delivered to Northwest as
installed equipment in an Engine.



 
2.2.4
“Direct Damage” means the damage suffered by a Part itself upon its Failure.



 
2.2.5
“Failure” means the breakage, injury, malfunction, or wear and tear of a Part
rendering it unserviceable and incapable of continued operation without
corrective action.



 
2.2.6
“Resultant Damage” means the damage suffered by a Part because of the Failure of
another Part within the same Engine.



 
2.2.7
Multiple in-flight shutdowns of the same Eligible Engine during the same flight
leg shall be considered one Eligible In-Flight Shutdown. Subsequent in-flight
shutdowns on subsequent flight legs or flights for the same problem shall not be
considered Eligible In-Flight Shutdowns if Northwest fails to take effective
corrective action following each in-flight shutdown.



2.3            Credit Allowance


 
2.3.1
VENDOR shall calculate the credit allowance following each Annual Period, on a
cumulative basis, in accordance with the formula:



[***]


 
2.3.2
VENDOR shall issue credits or debits, if any, to Northwest’s account with VENDOR
following calculations for each Annual Period.  If subsequent calculations show
that on a cumulative basis a previously issued credit was either insufficient or
excessive, VENDOR shall issue an additional credit or debit to Northwest’s
account as applicable.



 
3.0            CF34-3B1 MODULE EXCHANGE SHOP VISIT RELIABILITY GUARANTEE PLAN


3.1            Introduction


This CF34-3B1 Module Exchange Shop Visit Reliability Guarantee Plan provides
Northwest with the corrective maintenance support for each Engine that
experiences installation delays and/or on wing test failures caused solely by
VENDOR workmanship.


3.2            Description of the Module Exchange Shop Visit Reliability
Guarantee Plan




 
3.2.1
Installation Delays.  Following a Module Exchange Shop Visit, if the Northwest
experiences installation delays due to nuisance snags such as oil leaks, from
areas serviced during the agreed to work scope, which may be corrected during
the installation process, the Northwest shall correct and document the snag and
will notify the VENDOR of the concern. The replacement of dried out o-rings,
re-torqueing of lines and hoses, and minor adjustments are considered normal
engine installation activities. Any corrective action performed by the Northwest
beyond this scope shall be invoiced to VENDOR, and stated in man-hours consumed
to perform the corrective action. The VENDOR shall issue a credit in the amount
equal to the man-hours consumed multiplied by the labor cost per hour amount
stated in the agreement in Attachment C, Section 3.1 “Labor Fixed Price Per
Category” under the heading of “Labor For Extra Work”.



 
3.2.2
VENDOR shall implement a corrective action plan to monitor and reduce the number
of nuisance snags reported, and will communicate the corrective action plan,
ongoing status, and resolution to Northwest.



 
3.2.3
This corrective maintenance support will not apply if the engine has been held
as a spare prior to installation and was not maintained in accordance with the
preservation and storage instructions in the PAH engine manual, or if Northwest
has performed any work on the engine, including removal of parts for line
maintenance purposes, and where the nuisance snags were related to that work.



 
3.3
On Wing First Test Pass Rate



 
3.3.1
VENDOR guarantees to Northwest that at the time of delivery of an Engine by
VENDOR following the Module Exchange Shop Visit for such engine during the term
of the ERHP, such engine will be able to be installed on the aircraft, and will
exhibit an On Wing Test Pass Rate of 97.5%.



 
3.3.2
On Wing First Test Pass Rate shall be calculated as a rolling 50 engine average,
as follows



[***]




3.3.3            Nuisance snags shall not be considered a test failure.


 
3.3.4
If the On Wing First Test Pass Rate falls below the guarantee in Section 3.3.1
of this Attachment, VENDOR shall implement a corrective action plan, at no
additional cost to Northwest, to eliminate the root causes of the test failures.
Such corrective action plan shall include a test cell run and other tasks as may
be determined by VENDOR prior to delivery, which will continue until the
performance metric reaches the On Wing First Test Pass Rate guarantee or a
shorter interval of time as may be mutually agreed to between the Operator and
VENDOR, based on the type of corrective actions taken and nature of the root
cause test failures. This corrective action plan will commence beginning with
the next scheduled Engine removed for Module Exchange Shop Visit. The VENDOR
will communicate the plan, ongoing status, and resolution to Northwest.



 
3.3.5
This guarantee will not apply if the test failure is caused by an unserviceable
LRU received on the Engine, which was not repaired as part of the module
exchange work scope, or if Northwest has performed any maintenance on the Engine
after delivery from VENDOR, and if the failure is attributable to the work
performed by Northwest.





4.0
WARRANTIES



 
4.1
Warranty. VENDOR warrants that Services performed under this Agreement will, at
time of Redelivery, be free from defects in workmanship for a period of [***]
from Redelivery of Engine or LRU, or [***] hours of operation of the Engine or
LRU, whichever shall first occur. If Northwest claims a defect in workmanship
within such period and (a) Northwest provides written notice to VENDOR of such
defect within [***] of its discovery, (b) Northwest ships the defective Engine
or LRU to VENDOR, or makes such Engine or LRU reasonably available to VENDOR’s
personnel, and (c) If Northwest’s claim is correct, VENDOR shall repair or
replace such defective workmanship at no cost to Northwest or, upon prior
written approval from VENDOR, VENDOR shall pay Northwest’s reasonable, direct
costs for such repairs. If requested by VENDOR, Northwest shall ship such
defective Engine or LRU to the location specified by VENDOR and VENDOR shall
reimburse Northwest for its actual freight, tax, duty and custom charges in
connection with the transportation of such item to VENDOR and VENDOR shall at
its expense Redelivery the repaired Engine or LRU to Northwest. If such warranty
claim is subsequently determined by both parties to be not valid, Northwest
shall pay actual freight, tax, duty and custom charges in connection with the
transportation of such item to and from VENDOR.



 
4.2
Resultant Damage. During the warranty period specified in Paragraph 3.1 above,
VENDOR agrees that in the event any Engine or LRU suffers Resultant Damage,
VENDOR shall restore the damaged Engine or LRU to serviceable condition
equivalent to that immediately preceding the damage at no cost to Northwest
unless the Resultant Damage is due to a defect in Northwest supplied material
and/or an PAH part. The warranty period on any such repaired or replaced Engine
or LRU shall be the unexpired portion of the warranty on the initially repaired
item.   In no event shall VENDOR be liable for indirect or consequential damages
of any kind or nature and the obligation to repair the resulting Engine or LRU
damage is the sole and exclusive remedy of Northwest in the event of defective
workmanship.



 
4.3
Warranty Limitations. This warranty is applicable only if, following
re-delivery, the Engine or LRU (a) has been transported, stored, installed,
operated, handled, maintained, and repaired in accordance with all applicable
ADs (only for such ADs that are due for compliance) and the
Northwest Maintenance Program, (b) has not been altered, modified or repaired by
anyone other than VENDOR or any of its affiliates or subcontractors or
Northwest, and (c) has not been subjected to FOD, accident, misuse, abuse or
neglect. VENDOR's liability in connection with the Service of Engines is
expressly limited to its own or its subcontractor’s workmanship. Any warranty
for Engines or parts, LRUs, components and material thereof, including without
limitation the design, material or engineering defects of a manufacturer, will
be the warranty, if any, of the manufacturer of such Engines or parts, LRUs,
components or material thereof.



 
4.4
Repairs Performed by Northwest. When warranty repairs necessitate the
performance of such repair by Northwest to avoid an operational impact,
Northwest may perform such work and invoice VENDOR at the rates specified in
Attachment C of this Agreement for credit against future invoices.





--------------------------------------------------------------------------------



ATTACHMENT F


[***]
 


--------------------------------------------------------------------------------





ATTACHMENT G


MASTER SHORT-TERM ENGINE LEASE AGREEMENT


IATA Document 5016-00


Release Date: December 1, 2002 as may be amended




--------------------------------------------------------------------------------



EXHIBIT A


MONTHLY ENGINE FLIGHT HOUR AND CYCLE REPORT FORM EXAMPLE




For the month of _____, 200x
Aircraft Tail Number
Engine Serial Number
Previous Engine Hours
Previous Engine Cycles
Current Engine Hours
Current Engine Cycles
Monthly Flight Hours
Monthly Flight Cycles
Current Hourly Rate
Total Charge
 

















--------------------------------------------------------------------------------



EXHIBIT B


EXPECTED ENGINE SHOP VISITS BY ENGINE SERIAL NUMBER


[***]


EXHIBIT C


FIELD SERVICE / LINE MAINTENANCE / EHRP RESPONSIBILITIES


[***]


EXHIBIT D


FORM OF ASSIGNMENT




ASSIGNMENT AGREEMENT


This Assignment Agreement (“Assignment”) is made with reference to the CF34-3B1
Engine Hourly Rate Program Repair and Services Agreement (the “Agreement”), by
and between Standard Aero Limited., a company organized and incorporated under
the laws of Manitoba, Canada, whose registered office is located at 33 Allen
Dyne Road, Winnipeg, Manitoba, Canada R3H 1A1  (“VENDOR”) and Northwest Airlines
Inc., a company duly organized and existing under the laws of the State of
Minnesota, USA, with its principal office at 2700 Lone Oak Parkway, Eagan,
Minnesota  55121 (“Northwest”).


This Assignment is pursuant to Section 24.10.2 of the Agreement, whereby
Northwest has the right to assign the Agreement to Operator(s), as defined in
the Agreement.


Parties to this Assignment are VENDOR, Northwest and ________Airlines, Inc
(‘Assignee“). This Assignment is made on this [day] of [month] of the year
[year], and shall be effective as of the date indicated at the end hereof.


Capitalized terms used herein without definition will have the same meaning as
in the Agreement.




1.            APPOINTMENT


1.1. Northwest hereby appoints __________Airlines, Inc. as its Assignee to act
directly with VENDOR under the Agreement and requests VENDOR to treat Assignee
as Northwest in respect to all matters under the Agreement, with the exception
of the following Sections, which shall remain with Northwest and are not made
part of this Assignment:




9.3
11.0
12.0
14.0
24.10
24.15


Attachment F – Paragraph d)


The Sections above and any Section marked “Intentionally Left Blank”, do not
contain any obligations requiring performance by the Operator.


1.2. Upon execution of this Assignment, Assignee accepts such appointment and
assignment and shall be entitled to receive Services under the terms and
conditions set forth in the Agreement, and shall assume the corresponding
financial obligations towards VENDOR.  .


1.3. Notwithstanding this Assignment, Northwest remains liable to VENDOR to
perform the obligations and responsibilities of Northwest under the Agreement,
including the obligation to pay any charges incurred and not paid by Assignee
while acting by appointment of Northwest.


1.4. VENDOR may continue to deal directly with Assignee concerning the matters
in the Agreement unless and until VENDOR receives written notice from Northwest
to the contrary and VENDOR shall be entitled to fully and completely rely upon
such notice without the need for any further inquiry or investigation of any
type.


1.5. All actions taken by Assignee with respect to the assigned rights, powers,
duties and obligations of Northwest under the Agreement are final and binding on
both Assignee and Northwest unless and until VENDOR receives written notice as
provided in paragraph 1.4. hereof.


1.6. Nothing contained herein shall (i) have the effect in any way of rendering
more onerous any obligations of VENDOR under the Agreement; (ii) subject VENDOR
to any liability to which VENDOR would not otherwise be subject under the
Agreement or (iii) modify in any respect the VENDOR and Northwest contract
rights under the Agreement.


1.7            Assignee shall not take any action to amend the Agreement. Any
amendments to the Agreement shall be negotiated and executed solely by Northwest
after reaching mutual agreement with the Assignee whose agreement shall not
unreasonably be withheld.




2.            ACKNOWLEDGMENT


2.1. By executing this Assignment, VENDOR acknowledges and confirms the
appointment by Northwest of Assignee for the matters related to the Agreement as
set forth above and agrees that it will provide Services to Assignee under the
terms and conditions set forth in the Agreement


2.2. VENDOR shall forward one original of this Assignment, which is executed in
three counterparts, to each of Northwest and Assignee.


3.            ASSIGNEE RIGHTS AND OBLIGATIONS


3.1. The Assignee agrees that it will not disclose to any third Party the terms
and conditions of the Agreement or of this Assignment, except as required by
applicable law, judicial proceeding or governmental regulation.


3.2. By executing this Assignment, Assignee accepts the assignment by Northwest,
as set forth above, and acknowledges it has received the Agreement and all
attachments thereto with exception of omitted items identified in Section 1.1
above.


3.3. By executing this Assignment, Assignee agrees to be bound by and comply
with all provisions of the Agreement to the same extent those are binding on
Northwest, including but not limited to those related to any exclusion or
limitation of liabilities, warranties, dispute resolution and indemnity.


3.4. By executing this Assignment, Assignee further acknowledges that it has
reviewed and understood all the assigned provisions, terms and conditions of the
Agreement and confirms its agreement with all such provisions, terms and
conditions.


3.5. This Assignment shall be governed by, and construed in accordance with, the
laws of the State of Minnesota, excluding any of its conflict of law rules.


All other terms of the Agreement remain unchanged and in full force and effect
and are hereby restated by VENDOR and Northwest.



This Assignment Agreement may be executed (including by facsimile transmission)
in counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same instrument.


Northwest Airlines, Inc. (Northwest):



     
Name:
   
Title:
   



___________Airlines, Inc. (Assignee)



     
Name:
   
Title:
   



Receipt of the above Assignment is acknowledged and the appointment of Assignee
with respect to the rights and obligations under the Agreement confirmed,
effective as of this:


Date [month] [day], 200[ ]


Standard Aero Limited (VENDOR)

     
Name:
   
Title:
   





--------------------------------------------------------------------------------


